 



Exhibit 10.6
CROSS EASEMENT AGREEMENT
     THIS CROSS EASEMENT AGREEMENT (this “Agreement”) is made as of the 25th day
of October, 2007 (the “Effective Date”), by and between Coffeyville Resources
Nitrogen Fertilizers, LLC, a Delaware limited liability company (the “Fertilizer
Company”), and Coffeyville Resources Refining & Marketing, LLC, a Delaware
limited liability company (the “Refinery Company”).
RECITALS
     1. Fertilizer Company is the owner of certain real property located in
Montgomery County, Kansas, as legally described on the attached Exhibit A (the
“Fertilizer Parcel”), and Refinery Company is the owner of certain real property
located in Montgomery County, Kansas, as legally described on the attached
Exhibit B (the “Refinery Parcel”). The Refinery Parcel and the Fertilizer Parcel
are herein collectively referred to as the “Parcels”, and each, as a “Parcel”).
     2. The Refinery Parcel and the Fertilizer Parcel are the subject of that
certain unrecorded Cross Easement Agreement dated as of March 3, 2004 (the
“Original Cross Easement Agreement”), in which Fertilizer Company and Refinery
Company granted to each other various easements and rights as therein more
particularly set forth.
     3. The Parties have recently reconfigured the boundaries of their
respective Parcels and are dividing and separating the operations of Refinery
Company’s oil refinery facilities from the operations of Fertilizer Company’s
adjacent nitrogen fertilizer plant operations. In connection therewith, the
Parties are entering into the following agreements (collectively, “Service
Agreements”): (i) Feedstock and Shared Services Agreement (the “Feedstock
Agreement”); (ii) Coke Supply Agreement; (iii) Raw Water and Facilities Sharing
Agreement (the “Raw Water Agreement”); and (iv) Environmental Agreement.
     4. Fertilizer Company and Refinery Company are granting to each other, as
hereinafter set forth, certain non-exclusive easements and rights of use upon,
over and across the Fertilizer Parcel and the Refinery Parcel, respectively,
for, but not limited to, the following purposes: (i) the use of pipelines,
transmission lines, equipment, drainage facilities, other Plant facilities and
improvements and the maintenance thereof; (ii) pedestrian and vehicular access;
and (iii) all other purposes as necessary for the use, operation and maintenance
of the business and operations currently conducted on the Parcels and as
necessary to carry out the purposes and intent of the Service Agreements.
     5. The parties desire to amend, supersede and restate the Original Cross
Easement Agreement in its entirety by this Agreement to reflect the foregoing,
all as hereinafter set forth.

 



--------------------------------------------------------------------------------



 



     NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
and agreements herein set forth, and for other good and valuable consideration,
the receipt and legal sufficiency of which are hereby acknowledged, the Parties
agree as follows:
ARTICLE 1. INCORPORATION OF RECITALS; DEFINITIONS
     1.1 As of the date hereof, the Original Cross Easement Agreement is hereby
amended, superseded and restated in its entirety by the terms of this Agreement.
     1.2 The terms of each of the foregoing Recitals are incorporated herein by
this reference.
     1.3 All terms not defined in this Agreement but which are defined in the
Service Agreements are used herein as so defined in Service Agreements;
provided, however those terms that are expressly stated herein as being defined
in one of the Service Agreements are used herein as defined in such Service
Agreement. The following terms shall have the meanings set forth below, for
purposes of this Agreement and all Exhibits hereto:
     “Access Areas” is defined in Section 2.1(A).
     “Access Easement (Fertilizer Parcel)” is defined in Section 2.1(B).
     “Access Easements (Refinery Parcel)” is defined in Section 2.1(C).
     “Additional Easements” is defined in Section 2.3(J).
     “Aerial” means that aerial photograph attached hereto as Exhibit C, which
consists of 15 sheets.
     “Agreement” means this Cross Easement Agreement and the exhibits hereto,
all as the same may be subsequently amended, modified or supplemented from time
to time as herein provided.
     “Coke Conveyor Belt Easement” is defined in Section 2.3(C).
     “Coke Conveyor Belt Easement Area” is legally described in Exhibit G.
     “Coke Haul Road” is defined in Section 2.3(C) and is legally described in
Exhibit P.
     “Coke Supply Agreement” is defined in Recital 3.
     “Connection Purposes” is defined in Section 3.2.
     “Constructing Party” is defined in Section 2.2(E)(1).

2



--------------------------------------------------------------------------------



 



     “Construction Buffer Zone Easement Area” is defined in Section 2.3(I) and
is legally described in Exhibit R-1.
     “Dispute” is defined in Section 5.1.
     “Easement Areas” is defined in Section 4.1.
     “Easements” is defined in Section 4.1.
     “East Tank Farm Area (Refinery Parcel)” is defined in Section 2.3(F) and is
legally described on Exhibit K.
     “East Tank Farm Easements” is defined in Section 2.3(F).
     “East Tank Farm Roadway Area (Fertilizer Parcel)” is defined in
Section 2.3(F) and is legally described on Exhibit J.
     “Environmental Agreement” is defined in Recital 3.
     “Feedstock Agreement” is defined in Recital 3.
     “Fertilizer Company” is defined in the preamble.
     “Fertilizer Company Clarifier Tract” is defined in Section 2.3(A) and
legally described on Exhibit N.
     “Fertilizer Parcel” is defined in Recital 1 and is legally described on
Exhibit A.
     “Fertilizer Plant” means the nitrogen fertilizer complex located on the
Fertilizer Parcel owned and operated by Fertilizer Company, consisting of the
Gasification Unit, the UAN Plant, the Ammonia Synthesis Loop, the Utility
Facilities, storage and loading facilities, the Fertilizer Plant Water Clarifier
and river access, the Grounds and related connecting pipes and improvements,
which fertilizer manufacturing complex is connected to and associated with the
BOC Facility and the Offsite Sulfur Recovery Unit, including any additions or
other modifications made thereto from time to time and (without limitation) any
fertilizer plant improvements, facilities and components on the Fertilizer
Parcel as are shown on the Aerial.
     “Fertilizer Water Pipeline Easement Area” is defined in Section 2.3(A) and
is legally described on Exhibit O.
     “Indemnitee” is defined in Section 6.1.
     “Indemnitor” is defined in Section 6.1.
     “Insuring Party” is defined in Section 4.12(B).

3



--------------------------------------------------------------------------------



 



     “Interconnect Points” is defined in Section 3.1.
     “Interconnect Points Drawing” is defined in Section 3.1 and attached as
Exhibit E.
     “Interconnect Points Easement” is defined in Section 3.2.
     “Losses” is defined in Section 6.1.
     “Mortgage” is defined in Section 4.13(B).
     “Non-Performing Party” is defined in Section 4.6.
     “Original Cross Easement Agreement” is defined in Recital 2.
     “Parcels” is defined in Recital 1.
     “Party” and “Parties” mean the parties to this Agreement.
     “Performing Party” is defined in Section 4.7.
     “Pipe Rack Easement” is defined in Section 2.3(B).
     “Pipe Rack Easement Area” is defined in Section 2.3(B) and is legally
described on Exhibit F.
     “Railroad Trackage Easement Area (Fertilizer Parcel)” is defined in
Section 2.3(G)(1) and is legally described on Exhibit L.
     “Railroad Trackage Easement Area (Refinery Parcel)” is defined in
Section 2.3(G)(2) and is legally described on Exhibit M.
     “Railroad Trackage Easement (Fertilizer Parcel)” is defined in
Section 2.3(G)(1).
     “Railroad Trackage Easement (Refinery Parcel)” is defined in
Section 2.3(G)(2).
     “Raw Water Agreement” is defined in Recital 3.
     “Refinery” means the petroleum refinery at Coffeyville, Kansas located on
the Refinery Parcel and owned and operated by Refinery Company, including any
additions or other modifications made thereto from time to time and (without
limitation) any refinery plant improvements, components and facilities on the
Refinery Parcel as are shown on the Aerial.
     “Refinery Company” is defined in the preamble.

4



--------------------------------------------------------------------------------



 



     “Refinery Parcel” is defined in Recital 1 and is legally described on
Exhibit B.
     “Refinery Shared Parking Area” is defined in Section 2.3(H) and is legally
described on Exhibit Q.
     “Service Agreements” is defined in Recital 3.
     “Shared Pipeline Easement” is defined in Section 2.2(B).
     “Shared Pipeline Easement Area” is defined in Section 2.2(B) and is legally
described on Exhibit D.
     “S/L Lease” is defined in Section 4.13(B).
     “Sunflower Street Pipeline Crossing Easement Area (Fertilizer Parcel)” is
defined in Section 2.3(E)(1) and is legally described on Exhibit H.
     “Sunflower Street Pipeline Crossing Easement Area (Refinery Parcel)” is
defined in Section 2.3(E)(2) and is legally described on Exhibit I.
     “Sunflower Street Pipeline Crossing Easement (Fertilizer Parcel)” is
defined in Section 2.3(E)(1).
     “Sunflower Street Pipeline Crossing Easement (Refinery Parcel)” is defined
in Section 2.3(E)(2).
     “Temporary Construction / Maintenance Easements” is defined in
Section 2.2(E).
     “TKI Pipelines Easement” is defined in Section 2.3(D).
     “Trackage Storage Area” is shown on the Aerial.
     “Unavoidable Delay” is defined in Section 4.6.
     “Water Rights Easement” is defined in Section 2.3(A).
     “Work” is defined in Section 2.2(E)(1).
ARTICLE 2. GRANTS OF EASEMENTS
     The Parties hereby grant to each other the following easements and rights
of use, subject to the other provisions of this Agreement:

5



--------------------------------------------------------------------------------



 



     2.1 Access Easements.
     (A) The term “Access Areas” as used in this Agreement shall mean the
following portions of the Fertilizer Parcel and the Refinery Parcel,
respectively, as the same may be located from time to time:
     (1) All vehicular roadways, driveways and pathways on the Parcels, however
surfaced, and all interior vehicular roadways across parking lot areas (except
those portions thereof which may from time to time constitute a duly dedicated
public roadway); and
     (2) All sidewalks, walkways and other pathways providing pedestrian access
to and across the Parcels.
     (B) Fertilizer Company hereby grants to Refinery Company, for use by its
agents, employees, contractors, licensees and lessees, as an appurtenance to the
Refinery Parcel, for a term of fifty (50) years from the Effective Date hereof,
a non-exclusive easement and right of use in the Access Areas located from time
to time on the Fertilizer Parcel for pedestrian and vehicular access, ingress
and egress, all in common with Fertilizer Company, as may be reasonably required
for access, ingress and egress for the Refinery’s operations (the “Access
Easement (Fertilizer Parcel)”).
     (C) Reciprocally, Refinery Company hereby grants to Fertilizer Company, for
use by its agents, employees, contractors, licensees and lessees, as an
appurtenance to the Fertilizer Parcel: (i) a perpetual, non-exclusive easement
and right of use in the existing Access Areas on the Refinery Parcel for the
purpose of pedestrian and vehicular ingress and egress to and from the Verdigris
River, Fertilizer Company Clarifier Tract, the “Water Facilities” which are for
the use of Fertilizer Company (as provided for and defined in the Raw Water
Agreement) and the Fertilizer Water Pipeline Easement Area; and (ii) for a term
of fifty (50) years from the Effective Date hereof, a non-exclusive easement and
right of use in the other Access Areas located from time to time on the Refinery
Parcel for pedestrian and vehicular access, ingress and egress, all in common
with Refinery Company, as may be reasonably required for access, ingress and
egress for the Fertilizer Plant operations (collectively, the “Access Easements
(Refinery Parcel)”).
     (D) The Parties agree that while neither Party, as grantor of the foregoing
access easements, respectively, has any right or obligation to retain the
existing Access Areas in their present configurations or locations (and may
relocate, change or modify the Access Areas on its Parcel from time to time),
each grantor Party shall provide at all times routes of vehicular and pedestrian
access, ingress and egress across such Party’s respective Parcel to reasonably
facilitate the other Party’s operations on its Parcel and exercise of its rights
under this Agreement.

6



--------------------------------------------------------------------------------



 



     2.2 Shared Pipeline Easement.
     (A) The Parties acknowledge that Fertilizer Company requires access to and
rights of use in certain improvements and structures located on the Refinery
Parcel (including, without limitation, pipelines, transmission lines and other
conduits and equipment, to operate its Fertilizer Plant).
     (B) Accordingly, in order to carry out the intent and provisions of each of
the Service Agreements, Refinery Company hereby grants to Fertilizer Company,
for use by its agents, employees, contractors, licensees and lessees, as an
appurtenance to the Fertilizer Parcel, a non-exclusive easement and right of use
in, to, over, under and across the “Shared Pipeline Easement Area”, which land
is legally described on Exhibit D attached hereto and is depicted on the Aerial,
as required and necessary for implementation of the Service Agreements, which
easement and right of use shall include, without limitation, the right to:
(i) maintain, repair, inspect and replace all existing pipelines, transmission
lines, equipment, and drainage facilities of Fertilizer Company now located in
the Shared Pipeline Easement Area that are used in the operation of the
Fertilizer Plant; and (ii) utilize each of the Interconnect Points therein (as
defined in Section 3.1 below) (such easement and right of use being called the
“Shared Pipeline Easement”).
     (E) Temporary Construction / Maintenance Easements.
     (1) In connection with exercise of the foregoing Access Easements, the
Shared Pipeline Easement and the Easements granted hereinafter in Section 2.3,
each Party (a “Constructing Party”) is hereby granted by the other Party a
temporary construction and maintenance easement as needed from time to time to
use necessary portions of the other Party’s Parcel, as the servient estate under
such Easement, in connection with:
     (a) All construction activities as permitted under the applicable Easement;
     (b) Inspecting, maintaining, repairing and replacing the Constructing
Party’s pipelines, transmission lines, conduits, equipment and other
improvements; and
     (c) The transportation and hauling of heavy vehicles, loads and equipment
over any road within an Access Area of the other Party, in which case the
Constructing Party may temporarily cap (with gravel, asphalt or other suitable,
protective material) such road in order to prevent or mitigate damage thereby
caused to such road. Notwithstanding anything to the contrary contained in this
Agreement, any damage to any such road of a Party caused by such transportation
and hauling by the Constructing Party shall be promptly repaired by the
Constructing Party at its sole cost and expense.

7



--------------------------------------------------------------------------------



 



     The foregoing easements are collectively referred to herein as the
“Temporary Construction/ Maintenance Easements”. Any and all activities
described in Sections 2.2(E)(1)(a) and (b) are collectively referred to in this
Section 2.2(E)(1) as “Work”.
     (2) Within a reasonable time before it begins any Work, the Constructing
Party shall provide reasonable prior notice (except in an emergency situation,
in which case no prior notice is required, but instead the Constructing Party
shall submit subsequent notice) to the other Party outlining those portions of
the other Party’s Parcel in which the Temporary Construction/Maintenance
Easement is needed, identifying the Work to be undertaken, and the estimated
duration of such Work.
     (3) When the Constructing Party ceases using the other Party’s Parcel for
such Work, it must promptly restore such area to the condition in which it
existed before the commencement of the Work within a reasonable period of time.
This restoration Work shall include clearing the area of all loose dirt, debris,
equipment and construction materials and the repair or replacement of equipment
areas, equipment connections, utility services, paving, and landscaping and
repairs and replacements to such other items as may be required to reasonably
restore.
     (4) The Constructing Party must also restore any portions of the other
Party’s Parcel that may be damaged by its Work promptly upon the occurrence of
such damage without delay.
     (5) All Work shall be performed by the Constructing Party in a manner so as
to avoid material interference with Fertilizer Plant and Refinery operations
within such Easement Areas and on surrounding areas. At the completion of Work,
a given Temporary Construction/ Maintenance Easement shall automatically be
deemed terminated.
     2.3 Easements for Specific Operations.
     In addition to the foregoing Access Easements, Shared Pipeline Easement and
Temporary Construction/Maintenance Easement grants, the Parties hereby grant the
following additional easements for the specific operations designated therein:
     (A) Water Rights Easement. In order to provide for the real property rights
and interests necessary to effectuate the provisions of the Raw Water Agreement
and to provide for the transportation of water from the Water Facilities (as
defined in the Raw Water Agreement) into the Fertilizer Company’s Fertilizer
Plant facilities located on the Fertilizer Parcel, Refinery Company hereby
grants to Fertilizer Company, for use by its agents, employees, contractors,
licensees and lessees, as an appurtenance to the Fertilizer Parcel:
          (i) A perpetual, non-exclusive easement in and right of use of:
(a) the Refinery’s Water Intake Structure, River Water Pumps, other Water
Facilities and equipment related thereto (all as defined and described in the
Raw Water Agreement) to the extent provided in the Raw

8



--------------------------------------------------------------------------------



 



Water Agreement; and (b) any existing water supply pipeline of Refinery Company
(and related equipment) which carries raw water from the River Water Pumps
(y) into pipelines of Fertilizer Company located on the Refinery Parcel that run
to the tract of land owned by Fertilizer Company on which its clarifier is
located, which tract of land is described on Exhibit N (“Fertilizer Company
Clarifier Tract”) or (z) directly to the Fertilizer Company Clarifier Tract.
Refinery Company hereby reserves the right to alter, relocate, expand or replace
all of its herein described water supply equipment from time to time, so long as
it continues to supply sufficient, uninterrupted water and pipeline service to
Fertilizer Company pursuant to the terms of the Raw Water Agreement and as
provided in clauses (a) and (b) above. The Parties acknowledge that such water
supply equipment described in clause (a) presently provides the single source of
water to both the Refinery and the Fertilizer Plant.
          (ii) A perpetual, non-exclusive easement in and right of use of such
portions of the Refinery Parcel on which the Fertilizer Company’s existing
separate water supply pipelines are located that carry water from the “Y
Intersection” (as defined in the Raw Water Agreement) to the Fertilizer Company
Clarifier Tract and from the Fertilizer Company Clarifier Tract southerly across
the Refinery Parcel onto the Fertilizer Parcel and into the Fertilizer Plant
located thereon. The general location of the area of the Refinery Parcel in
which such pipelines are located is shown on the Aerial and a general legal
description of the area is attached hereto as Exhibit O (“Fertilizer Water
Pipeline Easement Area”). Such easement includes a non-exclusive easement and
right in favor of Fertilizer Company to operate, maintain, alter, relocate,
repair and replace such water supply pipelines within the Fertilizer Water
Pipeline Easement Area in a manner that does not materially interfere with the
operation or use of the Refinery or any part thereof.
          (iii) During the term of the Raw Water Agreement, the right of use,
privilege and interest for Fertilizer Company, at any future time upon prior
notice to, and reasonable coordination with Refinery Company so as to not
materially impair any operations on the Refinery Parcel, to construct separate
water facilities, as contemplated by the Raw Water Agreement, which separate
water facilities may include, without limitation, a separate intake valve, water
plant structure and associated water pumping equipment within the “separate Raw
Water pumping area” generally depicted on the Aerial. Upon Fertilizer Company’s
relocation of its existing water facilities and/or its construction of separate
water facilities pursuant to the rights granted in this paragraph, the areas in
which such separate water facilities are located (and any areas to connect such
separate water facilities to the Verdigris River and to Refinery Company’s
then-existing Water Intake Structure, River Water Pumps and Water Facilities as
may then be reasonably necessary for the operation, alteration, maintenance,
repair and replacement of Fertilizer Company’s separate water facilities), shall
be automatically deemed additional Easement Areas pursuant to the terms of this
Agreement and the easement granted in Section 2.3(A)(i)(a) shall terminate to
the extent no longer required due to construction of such separate water
facilities.
     The foregoing easements and rights of use are collectively referred to
herein as the “Water Rights Easement”.

9



--------------------------------------------------------------------------------



 



          (iv) Raw Water Agreement. The Raw Water Agreement contains various
other rights, options, interests and obligations of the Parties in the event
either Party elects to terminate the sharing of Water Facilities and Water
Rights, all as more particularly set forth in the Raw Water Agreement.
     (B) Pipe Rack Easement. Refinery Company hereby grants to Fertilizer
Company, for use by its agents, employees, contractors, licensees and lessees,
as an appurtenance to the Fertilizer Parcel, a perpetual, non-exclusive easement
and right of use to operate and otherwise utilize for Fertilizer Plant
operations, in common with Refinery Company, all existing pipe rack
installations of Refinery Company (as such pipe rack installations may be
altered, relocated, expanded or replaced from time to time by Refinery Company,
at its sole cost, so long as comparable uninterrupted pipe rack service is
provided to Fertilizer Company) located on that portion of the Refinery Parcel
(the “Pipe Rack Easement Area” legally described on Exhibit F attached hereto
and generally depicted on the Aerial (the “Pipe Rack Easement”).
     (C) Coke Conveyor Belt Easement; Coke Haul Road Easement. Refinery Company
hereby grants to Fertilizer Company, for use by its agents, employees,
contractors, licensees and lessees, as an appurtenance to the Fertilizer Parcel,
perpetual, non-exclusive easements and rights of use in: (i) the “Coke Conveyor
Belt Easement Area”, legally described on Exhibit G attached hereto and
generally depicted on the Aerial, for the construction, operation, repair,
maintenance and replacement of a conveyor belt system for the transportation of
coke and coke related materials to and from the Fertilizer Plant (the “Coke
Conveyor Belt Easement”); and (ii) the “Coke Haul Road Easement Area”, legally
described on Exhibit P attached hereto and generally depicted on the Aerial, for
the transportation of coke and coke related materials to and from the Fertilizer
Plant over the existing roadways located thereon.
     (D) TKI Pipelines Easement. In addition to the Shared Pipeline Easement
granted to Fertilizer Company in Section 2.2(B) above, Refinery Company hereby
grants to Fertilizer Company, for use by its agents, employees, contractors,
licensees and lessees, as an appurtenance to the Fertilizer Parcel, a perpetual,
non-exclusive easement and right of use to operate and otherwise utilize the
existing TKI-dedicated pipelines and related pipeline equipment (as such
pipelines and pipeline equipment may in the future be altered, relocated,
expanded or replaced by Refinery Company, at its sole cost, so long as
comparable uninterrupted TKI pipeline service is provided to Fertilizer Company)
which traverse the Refinery Parcel and leads into the TKI sulphur plant, which
plant is generally depicted on the Aerial (the “TKI Pipelines Easement”).
     (E) Sunflower Street Pipeline Crossing Easements.
     (1) Fertilizer Company hereby grants to Refinery Company, for use by its
agents, employees, contractors, licensees and lessees, as an appurtenance to the
Refinery Parcel, a perpetual, non-exclusive easement in and right of use to
operate and otherwise utilize for Refinery operations, in common with Fertilizer
Company, all existing pipeline crossing and pipe rack equipment (both above and
below-ground equipment, as such pipeline crossing and pipe rack equipment may be
altered, relocated, expanded or replaced from time to time by Fertilizer

10



--------------------------------------------------------------------------------



 



Company at its sole cost, so long as comparable uninterrupted pipeline crossing
service is provided to Refinery Company) located on: (i) that portion of the
Fertilizer Parcel (the “Sunflower Street Pipeline Crossing Easement Area
(Fertilizer Parcel)”) legally described on Exhibit H attached hereto and
generally depicted on the Aerial; and (ii) the portion of the public street
right-of-way for Sunflower Street over which the subject pipeline crossings
traverse but only to the extent Fertilizer Company has the legal right to grant
such easement and right (collectively, the “Sunflower Street Pipeline Crossing
Easement (Fertilizer Parcel)”).
     (2) Reciprocally, Refinery Company hereby grants to Fertilizer Company, for
use by its agents, employees, contractors, licensees and lessees, as an
appurtenance to the Fertilizer Parcel, a perpetual, non-exclusive easement and
right of use to operate and otherwise utilize for Fertilizer Plant operations,
in common with Refinery Company, all existing pipeline crossing and pipe rack
equipment (both above and below-ground equipment, as such pipeline crossing and
pipe rack equipment may be altered, relocated, expanded or replaced from time to
time by Refinery Company at its sole cost, so long as comparable, uninterrupted
pipeline crossing service is provided to Fertilizer Company) located on:
(i) that portion of the Refinery Parcel (the “Sunflower Street Pipeline Crossing
Easement Area (Refinery Parcel)”) legally described on Exhibit I attached hereto
and generally depicted on the Aerial; and (ii) the portion, if any, of the
public street right-of-way for Sunflower Street over which the subject pipeline
crossings traverse but only to the extent the Refinery Company has the legal
right to grant such easement and right (collectively, the “Sunflower Street
Pipeline Crossing Easement (Refinery Parcel)”).
     (F) East Tank Farm Easements. Fertilizer Company hereby grants to Refinery
Company, for use by its agents, employees, contractors, licensees and lessees,
as an appurtenance to the Refinery Parcel, the following two easements:
          (i) A perpetual, non-exclusive access, ingress and egress easement and
right of use to traverse the roadway located on that portion of the Fertilizer
Parcel (the “East Tank Farm Roadway Area (Fertilizer Parcel)”) legally described
on Exhibit J attached hereto and generally depicted on the Aerial, for such
pedestrian and vehicular access, ingress and egress as may be reasonably
required for access, ingress and egress to that portion of the Refinery Parcel
known as the “East Tank Farm Area (Refinery Parcel)” and legally described on
Exhibit K attached hereto and generally depicted on the Aerial.
          (ii) A perpetual, non-exclusive easement and right of use to maintain
the existing underground pipelines and related equipment owned by Refinery
Company and located underneath the East Tank Farm Roadway (Fertilizer Parcel)
(as such pipelines and equipment may be altered, relocated, expanded or replaced
from time to time by Refinery Company, at its sole cost and expense, but not so
as to materially interfere with the use of the roadway on the East Tank Farm
Roadway Area (Fertilizer Parcel)).
     The foregoing easements are collectively referred to herein as the “East
Tank Farm Easements”.

11



--------------------------------------------------------------------------------



 



     (G) Railroad Trackage Easements.
     (1) In order to provide for the real property rights and interests
necessary to effectuate the provisions of the Feedstock Agreement with regard to
railroad track sharing, Fertilizer Company hereby grants to Refinery Company,
for use by its agents, employees, contractors, licensees and lessees, as an
appurtenance to the Refinery Parcel, a perpetual, non-exclusive easement in and
right of use to access, operate (with the term, ‘operate’ being deemed to
include the right to temporarily store railroad cars in accordance with
commercially reasonable practices) and otherwise utilize for the receipt of
feedstocks to, and delivery out of products, from the Refinery’s operations, in
common with Fertilizer Company, all existing railroad tracks and trackage
equipment (as such railroad tracks and trackage equipment may be altered,
relocated, expanded or replaced from time to time by Fertilizer Company, at its
sole cost and expense, so long as comparable uninterrupted railroad trackage
service is provided to Refinery Company) on that portion of the Fertilizer
Parcel (the “Railroad Trackage Easement Area (Fertilizer Parcel)”) legally
described on Exhibit L attached hereto and generally depicted on the Aerial (the
“Railroad Trackage Easement (Fertilizer Parcel)”). The Parties acknowledge that
the Main Trackage (as defined in the Feedstock Agreement) within the subject
Easement Area and in the Easement Area set forth in Section 2(G)(2) below is
presently owned by Union Pacific Railroad Company and is operated by South
Kansas & Oklahoma Railroad, Inc.
     (2) Reciprocally, in order to provide for the real property rights and
interests necessary to effectuate the provisions of the Feedstock Agreement with
regard to railroad track sharing, Refinery Company hereby grants to Fertilizer
Company, for use by its agents, employees, contractors, licensees and lessees,
as an appurtenance to the Fertilizer Parcel, a perpetual, non-exclusive easement
in and right of use to access, operate (which operations shall be deemed to
include the right to temporarily store railroad cars in accordance with
commercially reasonable operating practices) and otherwise utilize for the
receipt of feedstocks to, and delivery out of products from the Fertilizer
Plant’s operations, in common with Refinery Company, all existing railroad
tracks and trackage equipment (as such railroad tracks and trackage equipment
may be altered, relocated, expanded or replaced from time to time by Refinery
Company, at its sole cost and expense, so long as comparable uninterrupted
railroad trackage service is provided to Fertilizer Company) on that portion of
the Refinery Parcel (the “Railroad Trackage Easement Area (Refinery Parcel)”
legally described on Exhibit M attached hereto and generally depicted on the
Aerial (the “Railroad Trackage Easement (Refinery Parcel)”); provided, however,
and notwithstanding the foregoing provisions of this Section 2.3(G)(2), Refinery
Company hereby grants Fertilizer Company an additional perpetual, non-exclusive
easement and right (the “Trackage Storage Easement”) to use for railroad car
storage in connection with Fertilizer Plant’s operations seventy five percent
(75%) of the trackage constructed in 2006 within the “Trackage Storage Area”,
and the Parties hereby agree to reasonably cooperate with each other so as to be
able to access and move their respective railroad cars and equipment stored on
the Trackage Storage Area.
     (H) Parking Easement. Refinery Company hereby grants to Fertilizer Company,
for use by its employees, agents, contractors, licensees and lessees, as an
appurtenance to the Fertilizer Parcel, for a term of fifty (50) years from the
Effective Date hereof, a non-exclusive

12



--------------------------------------------------------------------------------



 



easement and right of use of the parking areas on the “Refinery Shared Parking
Area” shown on the Aerial and legally described on Exhibit Q hereto for the
parking of vehicles of Fertilizer Company and its employees, agents, employees,
contractors, licensees and lessees, all in common with Refinery Company;
provided, however, Refinery Company hereby agrees that no less than fifty
(50) parking spaces on the Refinery Shared Parking Areas shall be exclusively
available to Fertilizer Company at all times (the easement granted under this
Section 2.3(H) is called the “Parking Easement”).
     (I) Construction Buffer Zone Easements. Currently, Refinery Company is
using a designated portion of the buffer zone area owned by Fertilizer Company
(the “Construction Buffer Zone Easement Area”), which area is legally described
on Exhibit R, for construction staging in connection with the construction of
certain improvements on the Refinery Parcel (the “Construction Buffer Zone
Easement”). It is agreed and understood that Fertilizer Company shall have the
right to at any time terminate such use by Refinery Company upon giving no less
that thirty (30) days prior written notice, and if such notice is so given,
Refinery Company shall remove all of its equipment and other property within the
Construction Buffer Zone Easement Area it is so using and shall restore such
portion to the same condition as existed prior to Refinery Company’s entry for
staging purposes. Should either Party in the future grant to the other Party the
right to stage construction on its respective buffer zone area, then unless
otherwise expressly agreed between the Parties in writing to the contrary, such
right shall likewise be terminable by the granting party upon thirty (30) days
prior notice and the removal and restoration covenants set forth above in this
Section 2.3(I) shall apply.
     (J) Additional Easements. In order for the Parties to provide any and all
other real property easement interests and rights of use necessary to fully
effectuate the purpose and intent of the Service Agreements and without limiting
the foregoing grants of Easements and the Easements granted below in Article 3
for the Interconnect Points, each of the Parties hereby grants to the other
Party, to the extent an easement therefor is not otherwise granted herein,
non-exclusive easements over and across the granting Party’s Parcel for such
purposes as may be reasonably necessary to carry out the purposes and intents of
the Service Agreements (the “Additional Easements”).
ARTICLE 3. INTERCONNECT POINTS AND EASEMENTS
     3.1 Interconnect Points; Definition. There currently exist numerous
pipelines, facilities and other production equipment which serve both the
Fertilizer Plant and the Refinery or which provide for distribution of
feedstocks between the Fertilizer Plant and Refinery and other uses and
operations covered under the Services Agreements and which involve portions of
both the Fertilizer Parcel and the Refinery Parcel. As used herein, the term
“Interconnect Points” shall mean those designated points of demarcation of
ownership and control for certain operations, equipment and facilities between
the Fertilizer Plant and the Refinery located within the Shared Pipeline
Easement Area, which points are depicted on the “Interconnect Points Drawing”
attached hereto as Exhibit E. Fertilizer Company is hereby deemed to own such of
its operations, equipment and facilities which are located at points beginning
at the common

13



--------------------------------------------------------------------------------



 



boundary of the Fertilizer Parcel and the Shared Pipeline Easement Area and
which extend to and connect with the Interconnect Points located on the Refinery
Parcel.
     3.2 Rights to Connect at Interconnect Points. As generally provided for in
the Shared Pipeline Easement granted in Section 2.2 of this Agreement, and in
order to effectuate the provisions of the Service Agreements, particularly the
provisions of the Feedstock Agreement, each of Fertilizer Company and Refinery
Company is hereby granted a non-exclusive easement in and right of use to
connect, at the Interconnect Points, to the operations, equipment and facilities
of the other Party, with the attendant rights to access, inspect, maintain,
repair and replace such operations, equipment and facilities (collectively, the
“Connection Purposes”) (such easement and rights herein called the “Interconnect
Points Easement”). The Interconnect Points Easement shall be deemed to cover all
Interconnect Points, some of which are located on Parcel boundary lines and some
of which are located within the interiors of the Parcels. Furthermore, the
Interconnect Easement includes an easement and right for any and all existing
incidental encroachments of facilities, equipment and other improvements onto
the other Party’s Parcel and the right to access reasonably necessary portions
of the other Party’s Parcel immediately adjacent to Interconnect Points for
Connection Purposes, subject to the terms of the Temporary
Construction/Maintenance Easement granted in Section 2.2(E) of this Agreement.
     3.3 Future Interconnect Points. The Parties acknowledge that there may be a
need for additional Interconnect Points in the future as may be mutually agreed
upon between the Parties, and the Parties hereby agree that the provisions of
Sections 3.1 and 3.2 shall apply with respect to such future Interconnect
Points.
ARTICLE 4. EASEMENT PROVISIONS — GENERAL
     4.1 Collective Definition — Easements. The foregoing easements granted in
Articles 2 and 3 hereof are collectively referred to herein as the “Easements”,
and each as an “Easement”, within the various areas set forth herein in which
the Easements are located, which are collectively referred to herein as the
“Easement Areas”, and each as an “Easement Area”.
     4.2 Duration of Easements.
     (A) The duration of those Easements granted herein which are specified as
being perpetual shall be perpetual (even though some of the Easements so
specified as perpetual are also herein specifically stated as being for the
purpose of carrying out one or more of the Service Agreements).
     (B) Those Easements herein specifically stated as being granted to carry
out the purposes and intent of one or more referenced Service Agreements (and
not specifically stated to be perpetual or as being of a specific limited
duration) shall be in effect concurrently with the term of such Service
Agreement(s) and shall expire when the last of the Service Agreements to which
such Easement pertains is no longer in effect pursuant to its terms.

14



--------------------------------------------------------------------------------



 



     (C) The duration of those Easements granted herein with a specified
expiration date shall expire as of the date specified.
     (D) All other Easements herein granted which do not fall within the
provisions of Sections 4.2(A), (B) or (C) shall expire on the 50th anniversary
of the Effective Date.
     (E) Upon the expiration of an Easement, neither Party shall have any
further liability under such Easement except as shall have arisen or accrued
prior to such termination. Furthermore, an individual Easement granted herein
shall be deemed terminated if such Easement is abandoned by a Party pursuant to
applicable law. In the event that an Easement so expires or is deemed terminated
as provided in this Section 4.2, upon the request of either Party, the Parties
agree to execute a memorandum giving notice of such expiration or termination
and to record such memorandum in the county real estate records.
     4.3 Reserved Rights; Modification of Easement Areas. Each Party, as
grantor, hereto reserves for itself the right from time to time to remove,
relocate, expand, substitute and use, at its sole cost and expense, any
building, improvement, structure, equipment, road, pipeline, curb cut, utility
or other facility currently or hereafter existing on its Parcel within an
applicable Easement Area; provided, however, that in no event shall the exercise
of any of foregoing rights by a Party deprive or materially adversely affect or
interfere with the use by the other Party hereto of the Easements herein granted
to such other Party or the exercise of such other Party’s rights thereunder.
     4.4 Service Agreements; Provision of Services. The Parties intend that this
Agreement and the Easements granted herein do not cover the specifics of the
provision of the services (e.g., feedstock, coke, water, etc.) attendant to the
purposes of the Easements. Instead, the Parties’ agreements regarding the
services themselves are detailed in the Service Agreements. Nothing in this
Agreement shall be deemed to in any way modify, impair or otherwise limit the
specific provisions or stated purposes of the Service Agreements.
     4.5 Maintenance — General. With regard to those facilities, improvements
and equipment of any kind, including pipelines, pipe racks and conduits, owned
by a Party on its Parcel which are necessary to carry out the purposes of one or
more Service Agreements or the Easements granted herein, Fertilizer Company and
Refinery Company each agrees to maintain in good order and condition (with the
term ‘maintain’, as used in this paragraph, hereby deemed inclusive of repairs
and replacements, as necessary) at its sole cost and expense, those facilities,
improvements and equipment located on its Parcel and owned by it. Each Party
shall also maintain its facilities, equipment and other improvements up to the
Interconnect Points therefor which are located from time to time on the other
Party’s Parcel. Notwithstanding the foregoing, neither Party has the obligation
at any time to maintain facilities owned by the other Party, whether such
facilities, equipment and other improvements are located on the other Party’s
Parcel or on a Party’s own Parcel.
     4.6 Unavoidable Delay. Neither Party shall be deemed to be in default in
the performance of any obligation created under or pursuant to this Agreement,
other than an

15



--------------------------------------------------------------------------------



 



obligation requiring the execution of documents or the payment of money, if and
so long as non-performance of such obligation shall be directly caused by fire
or other casualty, national emergency, governmental or municipal law or
restrictions, enemy action, civil commotion, strikes, lockouts, inability to
obtain labor or materials, war or national defense preemptions, acts of God,
energy shortages, or similar causes beyond the reasonable control of such Party
(each, an “Unavoidable Delay”), and the time limit for such performance shall be
extended for a period equal to the period of such Unavoidable Delay; provided,
however, that the Party unable to perform (the “Non-Performing Party”) shall
notify the other Party in writing, of the existence and nature of any
Unavoidable Delay, within ten (10) days after such other Party has notified the
Non-Performing Party pursuant to the Agreement of its failure to perform.
Thereafter, the Non-Performing Party shall, from time to time upon written
request of the other Party, keep the other Party fully informed, in writing, of
all further developments concerning the Unavoidable Delay and its
non-performance.
     4.7 Right of Self-Help. If a Non-Performing Party shall default in its
performance of an obligation under this Agreement, the other Party, (the
“Performing Party”), in addition to all other remedies such Performing Party may
have at law or in equity, after fifteen (15) days’ prior written notice to
Non-Performing Party and to any First Mortgage holder of whose interest
Performing Party has actual knowledge (or in the event of an emergency, after
giving such notice as is practical under the circumstances), may (but shall not
be obligated to) perform Non-Performing Party’s obligation, in which case
Non-Performing Party shall promptly reimburse Performing Party upon demand for:
(a) all reasonable expenses, including, but not limited to, attorneys’ fees,
incurred by Performing Party to so perform the cure and to prepare on the
outstanding amount thereof; and (b) interest thereon from the date of
expenditure thereof (until the date) at a rate equal to the lesser of: (i) two
percent (2%) per annum over the then-current prime commercial rate of interest
as published by the Wall Street Journal (or if no longer published, a comparable
rate of a nationally recognized publication designated by Performing Party); or
(ii) the highest rate permitted by applicable law to be paid by Non-Performing
Party.
     4.8 Safety Measures. Each Party hereto in the exercise of any of the
Easement rights and interests granted to it hereunder shall take all safety and
precautionary measures necessary to protect the other Party hereto and its
Parcel and the improvements thereon from any injury or damage caused by the
exercise of such rights and interests.
     4.9 Compliance with Laws. In all Work required of a Party or otherwise
allowed under this Agreement, and in connection with all entries by one Party
onto the other Party’s Parcel permitted hereunder, each Party’s Work, entries
and related actions of any kind shall comply with all applicable requirements,
administrative and judicial orders, laws, statutes, ordinances, rules and
regulations of all federal, state, county, municipal and local departments,
commissions, boards, bureaus, agencies and offices thereof having or claiming
jurisdiction.
     4.10 Plant Security; Rules and Restrictions. Each Party hereto may, from
time to time and with advance notice to and reasonable coordination with the
other Party, impose reasonable rules and restrictions with regard to use of the
various Easements within its Parcel which are herein granted to the other Party,
specifically including, without limitation, reasonable

16



--------------------------------------------------------------------------------



 



security measures and restrictions which may be instituted from time to time by
a Party within its Parcel; provided, however, that no rule or regulation imposed
pursuant to this Section 4.10 shall materially interfere with a Party’s ability
as a grantee to effectively utilize an Easement granted in this Agreement.
     4.11 Temporary Closure of Easement Areas. Each Party shall have the right
from time to time and with advance notice to and reasonable coordination with
the other Party (except in the event of an emergency, in which case advance
notice need not be given) to temporarily close off and/or erect barriers across
the Easement Areas located on its Parcel, as deemed reasonably necessary by the
Party owning the servient Parcel under a given Easement, for the following
purposes: (i) blocking off access to an area in order to avoid the possibility
of dedicating the same for public use or creating prescriptive rights therein;
and (ii) attending to security issues which threaten the industrial operations
within an Easement Area. During the period of any such temporary closure, the
Party taking the closing action shall use commercially reasonable efforts to
provide to the other Party such continuous alternate access and usage rights as
are provided in the applicable Easement.
     4.12 Insurance.
     (A) Minimum Insurance. During the term of the Feedstock Agreement, Refinery
Company and Fertilizer Company shall each carry the minimum insurance described
below.
     (1) Workers’ compensation with no less than the minimum limits as required
by applicable law.
     (2) Employer’s liability insurance with not less than the following minimum
limits:

  (i)   Bodily injury by accident — $1,000,000 each accident;     (ii)   Bodily
injury by disease — $1,000,000 each employee; and     (iii)   Bodily injury by
disease — $1,000,000 policy limit.

     (3) Commercial general liability insurance on ISO form CG 00 01 10 93 or an
equivalent form covering liability from premises, operations, independent
contractor, property damage, bodily injury, personal injury, products, completed
operations and liability assumed under an insured contract, all on an occurrence
basis, with limits of liability of not less than $1,000,000 combined single
limits.
     (4) Automobile liability insurance, on each and every unit of automobile
equipment, whether owned, non-owned, hired, operated, or used by Refinery
Company or Fertilizer Company or their employees, agents, contractors and/or
their subcontractors covering injury, including death, and property damage, in
an amount of not less than $1,000,000 per accident.
     (5) Excess liability insurance in the amount of $10,000,000 covering the
risks and in excess of the limits set forth in Section 4.12(A)(2), (3) and (4)
above.

17



--------------------------------------------------------------------------------



 



     (B) Additional Insurance Requirements. Refinery Company and Fertilizer
Company shall each abide by the following additional insurance requirements with
respect to all insurance policies required by Section 4.2(A), as follows:
     (1) All insurance policies purchased and maintained in compliance with
Section 4.12(A)(3), (4) and (5) above by a Party (the “Insuring Party”), as well
as any other excess and/or umbrella insurance policies maintained by the
Insuring Party, shall name the other Party and their collective directors,
officers, partners, members, managers, general partners, agents, and employees
as additional insureds, with respect to any claims related to losses caused by
the Insuring Party’s business activities or premises. Those policies referred to
in Section 4.12(A)(3) shall be endorsed to provide that the coverage provided by
the Insuring Party’s insurance carriers shall always be primary coverage and
non-contributing with respect to any insurance carried by the other Party with
respect to any claims related to liability or losses caused by the Insuring
Party’s business activities or premises.
     (2) The policies referred to in Section 4.12(A) above shall be endorsed to
provide that underwriters and insurance companies of each of Refinery Company
and Fertilizer Company shall not have any right of subrogation against the other
Party or any of such other Party’s directors, officers, members, managers,
general partners, agents, employees, contractors, subcontractors, or insurers.
     (3) The policies referred to in Section 4.12(A) shall be endorsed to also
provide that 30 days prior written notice shall be given to the other Party in
the event of cancellation, non-payment of premium, or material change in the
policies.
     (4) Each of Refinery Company and Fertilizer Company shall furnish the
other, prior to the commencement of any operations under this Agreement, with a
certificate or certificates, properly executed by its insurance carrier(s),
showing all the insurance described in Section 4.12(A) to be in full force and
effect.
     (5) The Refinery Company and Fertilizer Company shall each be responsible
for its own property and business interruption insurance.
     4.13 Title Matters; Mortgage Subordination; and Subsequent Grants.
     (A) Except as provided in paragraph (B) of this Section 4.13, the Easements
and rights granted hereunder are made subject to any and all prior existing
easements, grants, leases, licenses, agreements, encumbrances, defects and other
matters and states of fact affecting the Parcels, or any part thereof, as of the
Effective Date whether or not of record and the rights of others with respect
thereto. Each Party, as grantee under the each of various Easements, agrees to
abide by the terms of all matters of public record and of which it otherwise has
notice binding upon the other Party, as the owner of the servient Parcel
pursuant to such Easement(s).
     (B) The lien of any existing mortgage or deed of trust (a “Mortgage”) on
the Parcels has been subordinated to this Agreement pursuant to the Consent of
Mortgage Holder pages attached hereto. The liens of any future Mortgages and the
interest of any entity holding the

18



--------------------------------------------------------------------------------



 



position of lessor on what is commonly referred to as a “sale-leaseback”,
“synthetic lease”, or “lease-leaseback” transaction (“S/L Lease”) are also
hereby automatically subordinated to this Agreement.
     (C) Amendments and other modifications to this Agreement shall be
considered an extension of the rights granted herein and shall remain superior
to any future mortgage, deed of trust or other encumbrance placed upon the
property or appearing in title prior to such amendment or modification. Each of
Fertilizer Company and Refinery Company, in its role as grantor, as applicable,
agrees to promptly execute such instruments as may be required to confirm such
priority.
     (D) Each Party hereto shall have the continuing right to grant easements
and other rights and interests in and to, and permit uses of the Parcel owned by
it in favor of and by such other parties as each Party may deem appropriate;
provided, however, that any such easements, rights, interests and uses shall be
subject to the terms of this Agreement and the terms of the Easements granted
herein and shall not materially interfere with the grantee Party’s rights and
usage of the Easements granted herein.
     4.14 Easement Appurtenant to Land under Common Ownership. The Easements
granted in this Agreement are appurtenant to the dominant estate Parcels as
indicated herein and are also appurtenant to any land that may hereafter come
into common ownership with the dominant estate Parcel thereunder which is
contiguous thereto. Any areas physically separated from such dominant estate
Parcel but having access thereto by means of a public right-of-way or a private
easement (including the Easements granted herein) is deemed to be contiguous to
such Parcel.
     4.15 Cooperation. Each of the Parties acknowledges and agrees that upon
reasonable request of the other, at the cost and expense of the requesting
Party, each Party shall promptly and duly execute and deliver such reasonable
documents and take such further reasonable action to acknowledge, confirm and
effect the intent of, and actions described in, this Agreement and the Easements
herein.
     4.16 Restoration. If by reason of fire or other casualty, the improvements,
pipelines, equipment or other facilities on a Party’s Parcel which serve or
benefit the operations on the Parcel of the other Party as set forth in this
Agreement or in any of the Service Agreements shall be damaged or destroyed and
such Party shall not be obligated by this Agreement to repair or restore such
damaged or destroyed improvements, pipeline, equipment or other facilities, then
the other Party shall have the right to go on such Party’s Parcel and repair and
restore the same at such other Party’s sole cost and expense, but the work
undertaken in doing so shall be deemed “Work” and be subject to the provisions
of Section 2.2(E)(2), (3), (4) and (5).
ARTICLE 5. DISPUTES
     5.1 Resolution of Disputes. The Parties shall in good faith attempt to
resolve promptly and amicably any dispute between the Parties arising out of or
relating to this Agreement (each a “Dispute”) pursuant to this Article 5. The
Parties shall first submit the

19



--------------------------------------------------------------------------------



 



Dispute to a designated Fertilizer Company representative and Refinery Company
representative, who shall then meet within fifteen (15) days to resolve the
Dispute. If the Dispute has not been resolved within forty-five (45) days after
the submission of the Dispute to such representatives, the Dispute shall be
submitted to a mutually agreed non-binding mediation. The costs and expenses of
the mediator shall be borne equally by the Parties, and the Parties shall pay
their own respective attorneys’ fees and other costs. If the Dispute is not
resolved by mediation within ninety (90) days after the Dispute is first
submitted to the Refinery Company representative and the Fertilizer Company
representative as provided above, then the Parties may exercise all available
remedies and file all actions and proceedings in connection therewith.
     5.2 Multi-Party Disputes. The Parties acknowledge that they or their
respective affiliates contemplate entering or have entered into various
additional agreements with third parties that relate to the subject matter of
this Agreement and that, as a consequence, Disputes may arise hereunder that
involve such third parties. Accordingly, the Parties agree, with the consent of
such third parties, that any such Dispute, to the extent feasible, shall be
resolved by and among all the interested parties consistent with the provisions
of this Article 5.
ARTICLE 6. INDEMNIFICATION
     6.1 Indemnification Obligations. To the extent not otherwise provided for
in the Service Agreements, each of the Parties (each, an “Indemnitor”) shall
indemnify, defend and hold the other Party and its respective officers,
directors, members, managers and employees (each, an “Indemnitee”) harmless from
and against all liabilities, obligations, claims, losses, damages, penalties,
deficiencies, causes of action, costs and expenses, including, without
limitation, attorneys’ fees and expenses (collectively, “Losses”) imposed upon,
incurred by or asserted against the person seeking indemnification that are
caused by, are attributable to, result from or arise out of the breach of this
Agreement by the Indemnitor or the negligence or willful misconduct of the
Indemnitor, or of any officers, directors, members, managers, employees, agents,
contractors and/or subcontractors acting for or on behalf of the Indemnitor. Any
indemnification obligation pursuant to this Article 6 with respect to any
particular Losses shall be reduced by all amounts actually recovered by the
Indemnitee from third parties, or from applicable insurance coverage, with
respect to such Losses. Upon making any payment to any Indemnitee, the
Indemnitor shall be subrogated to all rights of the Indemnitee against any third
party in respect of the Losses to which such payment relates, and such
Indemnitee shall execute upon request all instruments reasonably necessary to
evidence and perfect such subrogation rights. If the Indemnitee receives any
amounts from any third party or under applicable insurance coverage subsequent
to an indemnification payment by the Indemnitor, then such Indemnitee shall
promptly reimburse the Indemnitor for any payment made or expense incurred by
such Indemnitor in connection with providing such indemnification payment up to
the amount received by the Indemnitee, net of any expenses incurred by such
Indemnitee in collecting such amount.
     6.2 Indemnification Procedures.
     (A) Promptly after receipt by an Indemnitee of notice of the commencement
of any action that may result in a claim for indemnification pursuant to this
Article 6, the Indemnitee

20



--------------------------------------------------------------------------------



 



shall notify the Indemnitor in writing within thirty (30) days thereafter;
provided, however, that any omission to so notify the Indemnitor will not
relieve it of any liability for indemnification hereunder as to the particular
item for which indemnification may then be sought (except to the extent that the
failure to give notice shall have been materially prejudicial to the Indemnitor)
nor from any other liability that it may have to any Indemnitee. The Indemnitor
shall have the right to assume sole and exclusive control of the defense of any
claim for indemnification pursuant to this Article 6, including the choice and
direction of any legal counsel.
     (B) An Indemnitee shall have the right to engage separate legal counsel in
any action as to which indemnification may be sought under any provision of this
Agreement and to participate in the defense thereof, but the fees and expenses
of such counsel shall be at the expense of such Indemnitee unless: (i) the
Indemnitor has agreed in writing to pay such fees and expenses; (ii) the
Indemnitor has failed to assume the defense thereof and engage legal counsel
within a reasonable period of time after being given the notice required above;
or (iii) the Indemnitee shall have been advised by its legal counsel that
representation of such Indemnitee and other parties by the same legal counsel
would be inappropriate under applicable standards of professional conduct
(whether or not such representation by the same legal counsel has been proposed)
due to actual or potential conflicts of interests between them. It is
understood, however, that to the extent more than one Indemnitee is entitled to
engage separate legal counsel at the Indemnitor’s expense pursuant to clause
(iii) above, the Indemnitor shall, in connection with any one such action or
separate but substantially similar or related actions in the same jurisdiction
arising out of the same general allegations or circumstances, be liable for the
reasonable fees and expenses of only one separate firm of attorneys at any time
for all such Indemnitees having the same or substantially similar claims against
the Indemnitor, unless but only to the extent the Indemnitees have actual or
potential conflicting interests with each other.
     (C) The Indemnitor shall not be liable for any settlement of any action
effected without its written consent, but if settled with such written consent,
or if there is a final judgment against the Indemnitee in any such action, the
Indemnitor agrees to indemnify and hold harmless the Indemnitee to the extent
provided above from and against any loss, claim, damage, liability or expense by
reason of such settlement or judgment.
     6.3 Survival. The provisions of this Article 6 shall survive the
termination of this Agreement.
     6.4 Service Agreements Indemnification. Notwithstanding anything to the
contrary set forth above in Section 6.1, (i) the intent of the Parties with
regard to indemnification matters under this Agreement is that they are not
duplicative of the indemnification obligations set forth in the Service
Agreements; and (ii) to the extent an indemnity matter is otherwise covered by a
Service Agreement, the Service Agreement indemnification obligation shall govern
and control, and this Article 6 shall have no force or effect with respect to
that particular indemnity matter. The indemnification obligations hereunder
shall not under any circumstance be deemed to create overlapping or duplicative
indemnification obligations for the Parties.

21



--------------------------------------------------------------------------------



 



ARTICLE 7. FINANCING REQUIREMENTS
     If, in connection with either Party obtaining financing for its respective
Parcel, a banking, insurance or other recognized institutional lender shall
request any modification(s) to this Agreement as a condition to such financing,
the Parties covenant and agree to make such modifications to this Agreement as
reasonably requested by such financing party (including the creation of such
instrument (in recordable form to the extent required)) provided that such
modification(s) do not increase the obligations or reduce the rights of the
Parties or adversely (other than in a de minimis respect) affect the Easement
interests, rights and privileges granted herein, the Parties’ rights under the
Service Agreements, or either Party’s right to otherwise improve, construct,
use, operate and maintain its respective Parcel and the improvements, equipment
and facilities thereon.
ARTICLE 8. NO LIENS OR ENCUMBRANCES
     Each of the Parties, in its role as a grantee, hereby covenants that it
shall not, as a result of any act or omission of, directly or indirectly,
create, incur, assume or suffer to exist any liens on or with respect to its
respective Easement interests and rights of use in the Fertilizer Parcel or the
Refinery Parcel, respectively, if such lien shall have or may gain superiority
over this Agreement. Each Party shall promptly notify the other Party of the
imposition of any such liens not permitted above of which it is aware and shall
promptly, at its own expense, take such action as may be necessary to
immediately fully discharge or release any such lien of record by payment, bond
or otherwise (but this shall not preclude a contest of such lien so long as the
same shall be removed of record).
ARTICLE 9. SUCCESSORS AND ASSIGNS; TRANSFER OF INTERESTS
     This Agreement shall extend to and be binding upon the Parties hereto,
their successors, grantees and assigns. Any party who shall succeed to the fee
simple ownership interest in a Parcel shall, at the time of such transfer, be
automatically deemed to have assumed all obligations of the transferring Party
under this Agreement with regard to such Parcel, and the transferring Party
shall be released from all obligations of such Party under this Agreement which
arise after the date of such transfer; provided, however, that a transferring
Party shall retain liability for all obligations under this Agreement which
arose prior to the transfer date.
ARTICLE 10. NOTICES
     All notices, requests, correspondence, information, consents and other
communications to either of the Parties required or permitted under this
Agreement shall be in writing and shall be given by personal service or by
facsimile, overnight courier service, or certified mail with postage prepaid,
return receipt requested, properly addressed to such Party and shall be
effective upon receipt. For purposes hereof, the proper address of the Parties
will be the address stated beneath the corresponding Party’s name below, or at
the most recent address given to the other Party hereto by notice in accordance
with this Article 10:

22



--------------------------------------------------------------------------------



 



     
If to Refinery Company, to:
  With a copy to:
 
   
Coffeyville Resources Refining
  Edmund S. Gross
& Marketing, LLC
  Vice President and General Counsel
400 N. Linden St., P.O. Box 1566
  CVR Energy, Inc.
Coffeyville, Kansas 67337
  10 E. Cambridge Circle, Ste. 250
Attention: Executive Vice President
  Kansas City, Kansas 66103
Refining Operations
  Facsimile: (913) 981-0000
Facsimile: (620) 251-1456
   
 
   
If to Fertilizer Company, to:
  With a copy to:
 
   
Coffeyville Resources Nitrogen
Fertilizers, LLC
  Edmund S. Gross
Vice President and General Counsel
701 E. Martin St., P.O. Box 5000
  CVR Energy, Inc.
Coffeyville, Kansas 67337
  10 E. Cambridge Circle, Ste. 250
Attention:  Executive Vice President and
  Kansas City, Kansas 66103
Fertilizer General Manager
  Facsimile: (913) 981-0000
Facsimile: (620) 252-4357
   

or such other addresses as either Party designates by registered or certified
mail addressed to the other Party.
ARTICLE 11. GOVERNING LAW AND VENUE
     THIS AGREEMENT WILL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF KANSAS WITHOUT REGARD TO THE CONFLICT OF LAWS PRINCIPLES OF
SAID STATE. THE PARTIES AGREE THAT ANY ACTION BROUGHT IN CONNECTION WITH THIS
AGREEMENT MAY BE MAINTAINED IN ANY COURT OF COMPETENT JURISDICTION LOCATED IN
THE STATE OF KANSAS, AND EACH PARTY AGREES TO SUBMIT PERSONALLY TO THE
JURISDICTION OF ANY SUCH COURT AND HEREBY WAIVES THE DEFENSES OF FORUM
NON-CONVENIENS OR IMPROPER VENUE WITH RESPECT TO ANY ACTION BROUGHT IN ANY SUCH
COURT IN CONNECTION WITH THIS AGREEMENT.
ARTICLE 12. MISCELLANEOUS
     12.1 Running of Benefits and Burdens. All provisions of this Agreement,
including the benefits and burdens set forth herein with respect to the
Fertilizer Parcel and the Refinery Parcel, respectively, shall run with the
land.
     12.2 No Prescriptive Rights or Adverse Possession. Each Party agrees that
its past, present, or future use of its respective Easement interests and rights
of usage granted herein shall not be deemed to permit the creation or further
the existence of prescriptive easement rights or

23



--------------------------------------------------------------------------------



 



the procurement of title by adverse possession with respect to all or any
portion of either Party’s Parcel.
     12.3 Costs of Performance. It is the general intent and agreement of the
Parties that, except as otherwise expressly provided in this Agreement,
Fertilizer Company shall pay the costs of performing its obligations and
exercising its rights hereunder, and Refinery Company shall pay the costs of
performing its obligations and exercising its rights hereunder.
     12.4 Headings. The headings used in this Agreement are for convenience only
and shall not constitute a part of this Agreement.
     12.5 No Joint Venture. The Parties acknowledge and agree that neither
Party, by reason of this Agreement, shall be an agent, employee or
representative of the other with respect to any matters relating to this
Agreement, unless specifically provided to the contrary in writing by the other
Party. This Agreement shall not be deemed to create a partnership or joint
venture of any kind between Refinery Company and Fertilizer Company.
     12.6 Attorneys’ Fees. If suit is brought to enforce this Agreement, the
prevailing Party in such action shall be, unless precluded by law, entitled to
recover its litigation expenses from the other Party, including its reasonable
attorneys’ fees and costs.
     12.7 Amendments. This Agreement may not be amended, modified or waived
except by a writing signed by all Parties to this Agreement that specifically
references this Agreement and specifically provides for an amendment,
modification or waiver of this Agreement.
     12.8 Construction and Severability. Every covenant, term and provision of
this Agreement shall be construed simply according to its fair meaning and in
accordance with industry standards and not strictly for or against either Party.
Every provision of this Agreement is intended to be severable. If any term or
provision hereof is illegal or invalid for any reason whatsoever, such
illegality or invalidity shall not affect the validity or legality of the
remainder of this Agreement.
     12.9 No Waiver. The waiver by either Party of any breach of any term,
covenant or condition contained in this Agreement shall not be deemed to be a
waiver of such term, covenant or condition or of any subsequent breach of the
same or of any other term, covenant or condition contained in this Agreement. No
term, covenant or condition of this Agreement will be deemed to have been waived
unless such waiver is in writing.
     12.10 Third-Party Beneficiaries. Except as expressly provided herein, none
of the provisions of this Agreement are intended for the benefit of any person
except the Parties and their respective successors and assigns.
     12.11 Entire Agreement. This Agreement, including all Exhibits hereto,
together with the Service Agreements, constitutes the entire, integrated
agreement between the Parties

24



--------------------------------------------------------------------------------



 



regarding the subject matter hereof and supersedes any and all prior and
contemporaneous agreements, representations and understandings of the Parties,
whether written or oral.
     12.12 Counterparts. This Agreement may be signed in multiple counterparts,
each of which shall be deemed an original and all of which when taken together
shall constitute one instrument.
     12.13 Exhibits. Attached hereto and forming a part of this Agreement by
this reference are the following Exhibits:
     EXHIBIT A — Legal Description of the Fertilizer Parcel
     EXHIBIT B — Legal Description of the Refinery Parcel
     EXHIBIT C — Aerial
     EXHIBIT D — Legal Description of Shared Pipeline Easement Area
     EXHIBIT E — Interconnect Points Drawing
     EXHIBIT F — Legal Description of Area for Pipe Rack Easement Area
     EXHIBIT G — Legal Description of Coke Conveyor Belt Easement Area
     EXHIBIT H — Legal Description of Sunflower Street Pipeline Crossing
Easement Area (Fertilizer Parcel)
     EXHIBIT I — Legal Description of Sunflower Street Pipeline Crossing
Easement Area (Refinery Parcel)
     EXHIBIT J — Legal Description of East Tank Farm Roadway Area (Fertilizer
Parcel)
     EXHIBIT K — Legal Description of East Tank Farm Area (Refinery Parcel)
     EXHIBIT L — Legal Description of Railroad Trackage Easement Area
(Fertilizer Parcel)
     EXHIBIT M — Legal Description of Railroad Trackage Easement Area (Refinery
Parcel)
     EXHIBIT N — Legal Description of Fertilizer Company Clarifier Tract
     EXHIBIT O — Fertilizer Water Pipeline Easement Area
     EXHIBIT P — Legal Description of Coke Haul Road
     EXHIBIT Q — Legal Description of Refinery Shared Parking Area
     EXHIBIT R — Legal Description of Construction Buffer Zone Easement Area

25



--------------------------------------------------------------------------------



 



Signature Page
to
Cross Easement Agreement
     IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of
the date first set forth above.

            COFFEYVILLE RESOURCES
REFINING & MARKETING, LLC,
a Delaware limited liability company
      By:   /s/ Robert W. Haugen       Name:   Robert W. Haugen        Title:  
Executive Vice President,
Refining Operations     

                     
STATE OF
  TEXAS     )          
 
                 
 
        )     ss:    
COUNTY OF
  FORT BEND     )          
 
                   

     On this 15th day of October, 2007, before me, a Notary Public in and for
said County and State, personally appeared Robert W. Haugen, Executive Vice
President, Refining Operations of Coffeyville Resources Refining & Marketing,
LLC, a Delaware limited liability company, known to me to be the person who
executed the foregoing instrument in behalf of said limited liability company
and acknowledged to me that he/she executed the same for the purposes therein
stated.
     IN WITNESS WHEREOF, I have hereunto set my hand and affixed my seal the day
and year last above written.

                  /s/ Catheryn D. Scott       Notary Public:                    
            (Notarial Seal)   Printed Name: Catheryn D. Scott  

My Commission Expires:  3/2/2011               

 



--------------------------------------------------------------------------------



 



Signature Page
to
Cross Easement Agreement

            COFFEYVILLE RESOURCES NITROGEN
FERTILIZERS, LLC,
a Delaware limited liability company
      By:   /s/ Kevan A. Vick       Name:   Kevan A. Vick        Title:  
Executive Vice President and Fertilizer General Manager     

                     
STATE OF
  KANSAS     )          
 
                 
 
        )     ss:    
COUNTY OF
  WYANDOTTE     )          
 
                   

     On this 15 day of October, 2007, before me, a Notary Public in and for said
County and State, personally appeared Kevan A. Vick, Executive Vice President
and Fertilizer General Manager of Coffeyville Resources Nitrogen Fertilizers,
LLC, a Delaware limited liability company, known to me to be the person who
executed the foregoing instrument in behalf of said limited liability company
and acknowledged to me that he/she executed the same for the purposes therein
stated.
     IN WITNESS WHEREOF, I have hereunto set my hand and affixed my seal the day
and year last above written.

                  /s/ Karen Gilliland       Notary Public:                      
    (Notarial Seal)   Printed Name: Karen Gilliland  

My Commission Expires:      12/14/08         

 



--------------------------------------------------------------------------------



 



Consent of Mortgage Holder
Fertilizer Parcel
     The undersigned, being the holder of that certain mortgage,
                                                             , dated
                     and recorded on                                      in
Book            at Page           , which mortgage covers the property described
on Exhibit A, hereby consents to the foregoing Agreement and subordinates the
lien of its mortgage to the terms and provisions herein.

                        a                             By:         Name:       
Title:       

                     
STATE OF
        )          
 
                   
 
        )     ss:    
COUNTY OF
        )          
 
                   

     On this                      day of                     , 2007, before me,
a Notary Public in and for said County and State, personally appeared
                                                            ,                
     of                                                                       ,
known to me to be the person who executed the foregoing instrument in behalf of
said                         
                                                         and acknowledged to me
that he/she executed the same for the purposes therein stated.
     IN WITNESS WHEREOF, I have hereunto set my hand and affixed my seal the day
and year last above written.

                          Notary Public:                           (Notarial
Seal)   Printed Name:    

My Commission Expires: ___________________

 



--------------------------------------------------------------------------------



 



Consent of Mortgage Holder
Refinery Parcel
     The undersigned, being the holder of that certain mortgage,
                                         , dated                      and
recorded on                      in Book                      at Page
                    , which mortgage covers the property described on Exhibit B,
hereby consents to the foregoing Agreement and subordinates the lien of its
mortgage to the terms and provisions herein.

            a
      By:         Name:        Title:       

                     
STATE OF
      )            
 
                 
 
      )   ss:        
COUNTY OF
      )            
 
                 

     On this       day of                , 2007, before me, a Notary Public in
and for said County and State, personally appeared
                                             ,                     of          
                                                                               ,
known to me to be the person who executed the foregoing instrument in behalf of
said                                                    and acknowledged to me
that he/she executed the same for the purposes therein stated.
     IN WITNESS WHEREOF, I have hereunto set my hand and affixed my seal the day
and year last above written.

                          Notary Public:                           (Notarial
Seal)   Printed Name:    

My Commission Expires: ___________________

 



--------------------------------------------------------------------------------



 



EXHIBIT A
Legal Description of the Fertilizer Parcel
NEW NITROGEN UNIT (PARCELS 2, 3, 4, 7, 8, 8A & 9)
A PART OF COFFEYVILLE HEIGHTS ADDITION TO THE CITY OF COFFEYVILLE, PART OF
MONTGOMERY’S ADDITION TO THE CITY OF COFFEYVILLE, PART OF THE FORMER UNION
PACIFIC RAILROAD RIGHT-OF-WAY, AND PART OF THE NE/4 OF SECTION 36, TOWNSHIP 34
SOUTH, RANGE 16 EAST, MONTGOMERY COUNTY, KANSAS, DESCRIBED AS FOLLOWS:
COMMENCING AT THE NORTHEAST CORNER OF SAID NE/4; THENCE ON AN ASSUMED BEARING OF
S00°00’00”E ALONG THE EAST LINE OF SAID NE/4 A DISTANCE OF 200.17 FEET TO THE
NORTHERLY LINE OF THE FORMER UNION PACIFIC RAILROAD RIGHT-OF-WAY; THENCE
S59°30’09”W ALONG SAID NORTHERLY LINE A DISTANCE OF 1007.15 FEET TO THE TRUE
POINT OF BEGINNING; THENCE S00°00’00”E A DISTANCE OF 304.05 FEET; THENCE
S88°14’41”E A DISTANCE OF 158.79 FEET; THENCE S00°00’00”E A DISTANCE OF 6.77
FEET; THENCE N90°00’00”E A DISTANCE OF 25.00 FEET; THENCE N00°00’00”W A DISTANCE
OF 6.00 FEET; THENCE S88°14’40”E A DISTANCE OF 245.71 FEET; THENCE S12°15’53”E A
DISTANCE OF 11.77 FEET; THENCE S82°32’25”E A DISTANCE OF 43.08 FEET; THENCE
S00°00’00”E A DISTANCE OF 33.41 FEET; THENCE S90°00’00”W A DISTANCE OF 14.72
FEET; THENCE S86°44’02”W A DISTANCE OF 368.60 FEET; THENCE S00°00’00”E A
DISTANCE OF 25.00 FEET; THENCE N90°00’00”E A DISTANCE OF 20.00 FEET; THENCE
S00°31’37”E A DISTANCE OF 197.51 FEET; THENCE N90°00’00”E A DISTANCE OF 165.00
FEET; THENCE S00°00’00”E A DISTANCE OF 24.03 FEET; THENCE N90°00’00”E A DISTANCE
OF 249.97 FEET; THENCE N00°00’00”W A DISTANCE OF 18.64 FEET; THENCE N90°00’00”E
A DISTANCE OF 51.39 FEET; THENCE S00°00’00”E A DISTANCE OF 15.00 FEET; THENCE
N90°00’00”E A DISTANCE OF 56.01 FEET; THENCE S00°00’00”E A DISTANCE OF 169.40
FEET; THENCE N89°00’00”W A DISTANCE OF 636.08 FEET; THENCE S00°00’00”E A
DISTANCE OF 377.30 FEET TO THE CENTERLINE OF MARTIN STREET; THENCE N89°14’03”W
ALONG SAID CENTERLINE A DISTANCE OF 60.59 FEET; THENCE CONTINUING ALONG SAID
CENTERLINE, N89°22’21”W A DISTANCE OF 608.53 FEET; THENCE CONTINUING ALONG SAID
CENTERLINE, N89°29’08”W A DISTANCE OF 40.11 FEET TO THE CENTERLINE OF PINE
STREET; THENCE S00°00’14”W ALONG THE CENTERLINE OF SAID PINE STREET A DISTANCE
OF 35.18 FEET; THENCE N89°33’26”W A DISTANCE OF 40.15 FEET TO THE NE CORNER OF
BLOCK 6 OF SAID MONTGOMERY’S ADDITION; THENCE N89°13’09”W ALONG THE NORTH LINE
OF SAID BLOCK 6 A DISTANCE OF 399.88 FEET TO THE NW CORNER OF SAID BLOCK 6;
THENCE N89°05’43”W A DISTANCE OF 79.80 FEET TO THE NE CORNER OF BLOCK 5 OF SAID
MONTGOMERY’S ADDITION; THENCE N00°08’24”E A DISTANCE OF 69.57 FEET TO THE SE
CORNER OF BLOCK 10 OF SAID MONTGOMERY’S ADDITION; THENCE N00°00’00”W A DISTANCE
OF 277.85 FEET TO THE SOUTHERLY LINE OF THE FORMER UNION PACIFIC RAILROAD
RIGHT-OF-WAY; THENCE N15°00’43”W A DISTANCE OF 104.03 FEET TO THE NORTHERLY LINE
OF THE FORMER UNION PACIFIC RAILROAD RIGHT-OF-WAY; THENCE N30°29’51”W A DISTANCE
OF 20.00

A-1



--------------------------------------------------------------------------------



 



FEET; THENCE N59°30’09”E A DISTANCE OF 465.00 FEET; THENCE S30°29’51”E A
DISTANCE OF 20.00 FEET TO SAID NORTHERLY LINE OF THE FORMER UNION PACIFIC
RAILROAD RIGHT-OF-WAY; THENCE N59°30’09”E ALONG SAID NORTHERLY LINE A DISTANCE
OF 32.23 FEET; THENCE S00°01’28”E A DISTANCE OF 276.43 FEET; THENCE N90°00’00”E
A DISTANCE OF 365.00 FEET; THENCE N00°00’00”W A DISTANCE OF 491.48 FEET TO SAID
NORTHERLY LINE OF THE FORMER UNION PACIFIC RAILROAD RIGHT-OF-WAY; THENCE
N59°30’09”E ALONG SAID NORTHERLY LINE A DISTANCE OF 536.40 FEET TO THE POINT OF
BEGINNING.
AND
”LOADING DOCK”
A PART OF COFFEYVILLE HEIGHTS ADDITION TO THE CITY OF COFFEYVILLE AND A PART OF
THE NE/4 OF SECTION 36, T34S, R16E, MONTGOMERY COUNTY, KANSAS, DESCRIBED AS
FOLLOWS: COMMENCING AT THE NE CORNER OF THE NE/4 OF SAID SECTION 36; THENCE ON
AN ASSUMED BEARING OF S00°00’00”E ALONG THE EAST LINE OF SAID NE/4 A DISTANCE OF
316.23 FEET TO THE SOUTHERLY RIGHT-OF-WAY LINE OF THE UNION PACIFIC RAILROAD;
THENCE S59°30’09”W ALONG SAID SOUTHERLY RIGHT-OF-WAY LINE A DISTANCE OF 34.82
FEET TO THE WEST RIGHT-OF-WAY LINE OF SUNFLOWER STREET; THENCE S00°00’00”E ALONG
SAID WEST RIGHT-OF-WAY LINE A DISTANCE OF 1148.43 FEET; THENCE CONTINUING ALONG
SAID WEST RIGHT-OF-WAY LINE, S00°05’12”E A DISTANCE OF 60.63 FEET TO THE TRUE
POINT OF BEGINNING; THENCE CONTINUING ALONG SAID WEST RIGHT-OF-WAY LINE,
S00°05’12”E A DISTANCE OF 12.01 FEET TO THE NE CORNER OF BLOCK 12 OF SAID
COFFEYVILLE HEIGHTS ADDITION; THENCE CONTINUING ALONG SAID WEST RIGHT-OF-WAY
LINE AND THE EAST LINE OF SAID BLOCK 12, S00°00’48”W A DISTANCE OF 267.47 FEET;
THENCE LEAVING SAID WEST RIGHT-OF-WAY LINE AND THE EAST LINE OF SAID BLOCK 12,
N38°21’27”W A DISTANCE OF 131.96 FEET; THENCE N00°00’00”W A DISTANCE OF 176.00
FEET; THENCE N90°00’00”E A DISTANCE OF 81.94 FEET TO THE POINT OF BEGINNING.
AND
”CLARIFIER TRACT”
A PART OF THE SE/4 OF SECTION 25, T34S, R16E, MONTGOMERY COUNTY, KANSAS,
DESCRIBED AS FOLLOWS: COMMENCING AT THE SE CORNER OF SAID SE/4; THENCE ON AN
ASSUMED BEARING OF N00°22’55”E ALONG THE EAST LINE OF SAID SE/4 A DISTANCE OF
1285.62 FEET; THENCE S90°00’00”W A DISTANCE OF 1774.69 FEET TO THE TRUE POINT OF
BEGINNING; THENCE N76°25’09”W A DISTANCE OF 25.41 FEET TO THE EASTERLY
RIGHT-OF-WAY LINE OF THE A.T.&S.F. RAILROAD; THENCE N13°34’51”E ALONG SAID
EASTERLY RIGHT-OF-

A-2



--------------------------------------------------------------------------------



 



WAY LINE A DISTANCE OF 298.51 FEET; THENCE LEAVING SAID EASTERLY RIGHT-OF-WAY
LINE, S67°00’00”E A DISTANCE OF 101.78 FEET; THENCE S18°00’36”W A DISTANCE OF
62.14 FEET; THENCE S11°06’08”E A DISTANCE OF 70.97 FEET; THENCE SOUTHWESTERLY ON
A NON-TANGENT CURVE TO THE LEFT HAVING A RADIUS OF 450.00 FEET AND A CENTRAL
ANGLE OF 23°41’14” A DISTANCE OF 186.04 FEET TO THE POINT OF BEGINNING.
AND
NEW FERTILIZER STORAGE AREA (PARCELS 6 & 10)
A PART OF THE NW/4 OF SECTION 31, T34S, R17E, MONTGOMERY COUNTY, KANSAS,
DESCRIBED AS FOLLOWS: COMMENCING AT THE NW CORNER OF SAID NW/4; THENCE ON AN
ASSUMED BEARING OF S00°00’00”E ALONG THE WEST LINE OF SAID NW/4 A DISTANCE OF
1013.07 FEET TO THE SW CORNER OF THE NORTH 75 ACRES OF LOTS 2 AND 3 OF SAID
SECTION 31; THENCE S86°24’15”E ALONG THE SOUTH LINE OF SAID NORTH 75 ACRES OF
LOTS 2 AND 3 A DISTANCE OF 30.06 FEET TO THE EAST RIGHT-OF-WAY LINE OF SUNFLOWER
STREET AND THE TRUE POINT OF BEGINNING; THENCE CONTINUING ALONG THE SOUTH LINE
OF SAID NORTH 75 ACRES OF LOTS 2 AND 3, S86°24’15”E A DISTANCE OF 3049.00 FEET
MORE OR LESS TO THE CENTERLINE OF THE VERDIGRIS RIVER; THENCE ALONG THE
APPROXIMATE CENTERLINE OF SAID VERDIGRIS RIVER THE FOLLOWING COURSES:
S15°13’05”W A DISTANCE OF 90.34 FEET; THENCE S03°03’48”W A DISTANCE OF 488.35
FEET; THENCE LEAVING SAID CENTERLINE OF THE VERDIGRIS RIVER S89°44’00”W A
DISTANCE OF 2993.22 FEET MORE OR LESS TO THE EAST RIGHT-OF-WAY LINE OF SUNFLOWER
STREET; THENCE N00°00’00”W A DISTANCE OF 779.98 FEET TO THE POINT OF BEGINNING.

A-3



--------------------------------------------------------------------------------



 



EXHIBIT B
Legal Description of the Refinery Parcel
TRACT EAST OF SUNFLOWER STREET
ALL OF LOTS 2, 3, 4 AND 5, SECTION 31, T34S, R17E, MONTGOMERY COUNTY, KANSAS,
LYING WEST OF THE CENTERLINE OF THE VERDIGRIS RIVER, EXCEPT THE FOLLOWING
DESCRIBED TRACTS: THE NORTH 75 ACRES OF SAID LOTS 2 AND 3; AND EXCEPT A TRACT
COMMENCING AT THE SOUTHWEST CORNER OF LOT 4, THENCE NORTH 400 FEET, THENCE EAST
425 FEET, THENCE SOUTH APPROXIMATELY 420 FEET (426.46’ MEASURED) TO THE SOUTH
BOUNDARY OF SAID LOT 4, THENCE WEST (425.82’ MEASURED) TO THE PLACE OF
BEGINNING: AND EXCEPT A TRACT DESCRIBED AS FOLLOWS IN A GENERAL WARRANTY DEED
DATED JULY 1, 1976, FROM GEORGE W. MULLER AND FERRIS M. MULLER, HUSBAND AND
WIFE, TO CRA, INC., RECORDED IN BOOK 353 OF DEEDS, PAGE 19: COMMENCING AT A
POINT 538 FEET SOUTH OF THE NORTHWEST CORNER OF LOT 4, SECTION 31, TOWNSHIP 34
SOUTH, RANGE 17 EAST IN THE PRESENT WEST FENCE LINE OF SAID LOT 4, THENCE SOUTH
75 FEET ALONG SAID FENCE, THENCE EAST 20 FEET, THENCE NORTH 75 FEET, THENCE WEST
20 FEET TO THE POINT OF BEGINNING; AND EXCEPT A TRACT DESCRIBED AS FOLLOWS IN
SAID LAST-MENTIONED GENERAL WARRANTY DEED: COMMENCING IN CENTER OF VERDIGRIS
RIVER 21 RODS NORTH OF SOUTH LINE OF SAID LOT 5, THENCE WEST AND SOUTHWESTERLY
ALONG LEFT BANK OF RAVINE 33 FEET FROM CENTER OF RAVINE TO SOUTH LINE OF LOT 5,
THENCE EAST ALONG SOUTH LINE OF LOT 5 TO CENTER OF VERDIGRIS RIVER, UP RIVER TO
BEGINNING.
AND EXCEPT:
”FERTILIZER STORAGE”
A PART OF THE NW/4 OF SECTION 31, T34S, R17E, MONTGOMERY COUNTY, KANSAS,
DESCRIBED AS FOLLOWS: COMMENCING AT THE NW CORNER OF SAID NW/4; THENCE ON AN
ASSUMED BEARING OF S00°00’00”E ALONG THE WEST LINE OF SAID NW/4 A DISTANCE OF
1013.07 FEET TO THE SW CORNER OF THE NORTH 75 ACRES OF LOTS 2 AND 3 OF SAID
SECTION 31; THENCE S86°24’15”E ALONG THE SOUTH LINE OF SAID NORTH 75 ACRES OF
LOTS 2 AND 3 A DISTANCE OF 30.06 FEET TO THE EAST RIGHT-OF-WAY LINE OF SUNFLOWER
STREET AND THE TRUE POINT OF BEGINNING; THENCE CONTINUING ALONG THE SOUTH LINE
OF SAID NORTH 75 ACRES OF LOTS 2 AND 3, S86°24’15”E A DISTANCE OF 3049.00 FEET
MORE OR LESS TO THE CENTERLINE OF THE VERDIGRIS RIVER; THENCE ALONG THE
APPROXIMATE CENTERLINE OF SAID VERDIGRIS RIVER THE FOLLOWING COURSES:
S15°13’05”W A DISTANCE OF 90.34 FEET; THENCE S03°03’48”W A DISTANCE OF 488.35
FEET; THENCE LEAVING SAID CENTERLINE OF THE VERDIGRIS RIVER S89°44’00”W A
DISTANCE OF 2993.22 FEET MORE OR LESS TO

B-1



--------------------------------------------------------------------------------



 



THE EAST RIGHT-OF-WAY LINE OF SUNFLOWER STREET; THENCE N00°00’00”W A DISTANCE OF
779.98 FEET TO THE POINT OF BEGINNING.
TRACT NORTH OF FORMER UNION PACIFIC RAILROAD
ALL THAT PART OF THE SE/4 OF SECTION 25, TOWNSHIP 34, RANGE 16 EAST OF THE 6TH
P.M., LYING WEST OF THE WESTERLY RIGHT-OF-WAY LINE AND NORTH OF THE NORTHERLY
RIGHT-OF-WAY LINE OF THE ATCHISON, TOPEKA AND SANTA FE RAILROAD, EXCEPT 3 ACRES
IN THE NORTHWEST CORNER AS EXCEPTED FROM A GENERAL WARRANTY DEED DATED AUGUST
23, 1951, FROM R.L. EDWARDS AND MILDRED EDWARDS, HUSBAND AND WIFE, TO THE
COOPERATIVE REFINERY ASSOCIATION, RECORDED IN BOOK 245 OF DEEDS, PAGE 586, IN
THE REGISTER OF DEEDS OFFICE OF MONTGOMERY COUNTY, KANSAS.
AND
ALL THAT PART OF THE E/2 OF SECTION 25 AND ALL THAT PART OF THE NE/4 OF SECTION
36 LYING EAST OF THE EASTERLY RIGHT-OF-WAY LINE OF THE ATCHISON, TOPEKA AND
SANTE FE RAILROAD AND NORTH OF THE NORTHERLY RIGHT-OF-WAY LINE OF THE FORMER
MISSOURI-KANSAS-TEXAS RAILROAD (NOW UNION PACIFIC RAILROAD), ALL IN TOWNSHIP 34,
RANGE 16, MONTGOMERY COUNTY, KANSAS.
AND EXCEPT:
A PART OF THE NE/4 OF SECTION 36, TOWNSHIP 34 SOUTH, RANGE 16 EAST, MONTGOMERY
COUNTY, KANSAS, DESCRIBED AS FOLLOWS: COMMENCING AT THE NORTHEAST CORNER OF SAID
NE/4; THENCE ON AN ASSUMED BEARING OF S00°00’00”E ALONG THE EAST LINE OF SAID
NE/4 A DISTANCE OF 563.00 FEET; THENCE N90°00’00”W A DISTANCE OF 1992.00 FEET TO
THE TRUE POINT OF BEGINNING; THENCE N84°14’00”W A DISTANCE OF 100.00 FEET;
THENCE N05°46’00”E A DISTANCE OF 50.00 FEET; THENCE S84°14’00”E A DISTANCE OF
100.00 FEET; THENCE S05°46’00”W A DISTANCE OF 50.00 FEET TO THE POINT OF
BEGINNING.
AND EXCEPT THAT PART DESCRIBED AS FOLLOWS:
”CLARIFIER TRACT”
A PART OF THE SE/4 OF SECTION 25, T34S, R16E, MONTGOMERY COUNTY, KANSAS,
DESCRIBED AS FOLLOWS: COMMENCING AT THE SE CORNER OF SAID SE/4; THENCE ON AN
ASSUMED BEARING OF N00°22’55”E ALONG THE EAST LINE OF SAID SE/4 A DISTANCE OF
1285.62 FEET; THENCE S90°00’00”W A DISTANCE OF 1774.69 FEET TO THE TRUE POINT OF
BEGINNING; THENCE N76°25’09”W A

B-2



--------------------------------------------------------------------------------



 



DISTANCE OF 25.41 FEET TO THE EASTERLY RIGHT-OF-WAY LINE OF THE A.T.&S.F.
RAILROAD; THENCE N13°34’51”E ALONG SAID EASTERLY RIGHT-OF-WAY LINE A DISTANCE OF
298.51 FEET; THENCE LEAVING SAID EASTERLY RIGHT-OF-WAY LINE, S67°00’00”E A
DISTANCE OF 101.78 FEET; THENCE S18°00’36”W A DISTANCE OF 62.14 FEET; THENCE
S11°06’08”E A DISTANCE OF 70.97 FEET; THENCE SOUTHWESTERLY ON A NON-TANGENT
CURVE TO THE LEFT HAVING A RADIUS OF 450.00 FEET AND A CENTRAL ANGLE OF
23°41’14” A DISTANCE OF 186.04 FEET TO THE POINT OF BEGINNING.
TRACT SOUTH OF FORMER UNION PACIFIC RAILROAD AND NORTH OF MARTIN STREET
A PART OF COFFEYVILLE HEIGHTS ADDITION TO THE CITY OF COFFEYVILLE, PART OF
MONTGOMERY’S ADDITION TO THE CITY OF COFFEYVILLE, AND PART OF THE NE/4 OF
SECTION 36, T34S, R16E, MONTGOMERY COUNTY, KANSAS, DESCRIBED AS FOLLOWS:
COMMENCING AT THE NE CORNER OF THE NE/4 OF SAID SECTION 36; THENCE ON AN ASSUMED
BEARING OF S00°00’00”E ALONG THE EAST LINE OF SAID NE/4 A DISTANCE OF 316.23
FEET TO THE SOUTHERLY RIGHT-OF-WAY LINE OF THE UNION PACIFIC RAILROAD; THENCE
S59°30’09”W ALONG SAID SOUTHERLY RIGHT-OF-WAY LINE A DISTANCE OF 34.82 FEET TO
THE WEST RIGHT-OF-WAY LINE OF SUNFLOWER STREET AND THE TRUE POINT OF BEGINNING;
THENCE ALONG SAID WEST RIGHT-OF-WAY LINE OF SUNFLOWER STREET THE FOLLOWING
BEARINGS AND DISTANCES: THENCE S00°00’00”E A DISTANCE OF 1148.43 FEET; THENCE
S00°05’12”E A DISTANCE OF 72.64 FEET; THENCE S00°00’48”E A DISTANCE OF 300.00
FEET TO THE NORTH RIGHT-OF-WAY LINE OF MARTIN STREET; THENCE N89°11’00”W ALONG
SAID NORTH RIGHT-OF-WAY LINE A DISTANCE OF 439.35 FEET TO THE WEST RIGHT-OF-WAY
LINE OF ASH STREET; THENCE S02°06’58”E ALONG SAID WEST RIGHT-OF-WAY LINE A
DISTANCE OF 35.21 FEET TO THE CENTER OF MARTIN STREET; THENCE ALONG THE CENTER
OF SAID MARTIN STREET THE FOLLOWING BEARINGS AND DISTANCES: THENCE N89°13’34”W A
DISTANCE OF 399.88 FEET; THENCE N89°14’03”W A DISTANCE OF 60.59 FEET; THENCE
N89°22’21”W A DISTANCE OF 608.53 FEET; THENCE N89°29’08”W A DISTANCE OF 40.11
FEET TO THE CENTERLINE OF PINE STREET; THENCE S00°00’14”W ALONG THE CENTERLINE
OF SAID PINE STREET A DISTANCE OF 35.18 FEET; THENCE N89°33’26”W A DISTANCE OF
40.15 FEET TO THE NE CORNER OF BLOCK 6 OF SAID MONTGOMERY’S ADDITION; THENCE
N89°13’09”W ALONG THE NORTH LINE OF SAID BLOCK 6 A DISTANCE OF 399.88 FEET TO
THE NW CORNER OF SAID BLOCK 6; THENCE N89°05’43”W A DISTANCE OF 79.80 FEET TO
THE NE CORNER OF BLOCK 5 OF SAID MONTGOMERY’S ADDITION; THENCE N00°08’24”E A
DISTANCE OF 34.78 FEET TO THE CENTERLINE OF SAID MARTIN STREET; THENCE
N89°13’15”W ALONG SAID CENTERLINE A DISTANCE OF 200.14 FEET TO THE SOUTHERLY
EXTENSION OF THE EAST LINE OF LOT 2, BLOCK 10, OF SAID MONTGOMERY’S ADDITION;
THENCE LEAVING THE CENTERLINE OF SAID MARTIN STREET, N00°22’34”E ALONG THE
EXTENSION OF AND THE EAST LINE OF SAID LOT 2 A DISTANCE OF

B-3



--------------------------------------------------------------------------------



 



163.74 FEET TO THE SOUTHERLY RIGHT-OF-WAY LINE OF SAID UNION PACIFIC RAILROAD;
THENCE NORTHEASTERLY ALONG SAID SOUTHERLY RIGHT-OF-WAY LINE ON A CURVE TO THE
RIGHT HAVING A RADIUS OF 1500.00 FEET AND A CENTRAL ANGLE OF 10°30’27”, A
DISTANCE OF 275.09 FEET TO THE POINT OF TANGENCY OF SAID CURVE; THENCE
CONTINUING ALONG SAID SOUTHERLY RIGHT-OF-WAY LINE, N59°30’09”E A DISTANCE OF
2370.80 FEET TO THE POINT OF BEGINNING.
AND
ALL THAT PART OF THE FORMER UNION PACIFIC RAILROAD RIGHT-OF-WAY LYING WEST OF
THE WEST RIGHT-OF-WAY LINE OF SUNFLOWER STREET AND LYING EAST OF THE EASTERLY
RIGHT-OF-WAY LINE OF THE A.T.&S.F. RAILROAD IN THE NE/4 OF SECTION 36, TOWNSHIP
34 SOUTH, RANGE 16 EAST OF THE 6TH P.M., MONTGOMERY COUNTY, KANSAS, BEING MORE
PARTICULARLY DESCRIBED AS FOLLOWS: COMMENCING AT THE NORTHEAST CORNER OF SAID
NE/4; THENCE ON AN ASSUMED BEARING OF S00°00’00”E ALONG THE EAST LINE OF SAID
NE/4 A DISTANCE OF 200.17 FEET TO THE NORTHERLY RIGHT-OF-WAY LINE OF THE FORMER
UNION PACIFIC RAILROAD; THENCE S59°30’09”W ALONG SAID NORTHERLY RIGHT-OF-WAY
LINE A DISTANCE OF 34.82 FEET TO THE WEST RIGHT-OF-WAY LINE OF SUNFLOWER STREET
AND THE TRUE POINT OF BEGINNING; THENCE CONTINUING S59°30’09”W ALONG SAID
NORTHERLY RIGHT-OF-WAY LINE A DISTANCE OF 2429.70 FEET; THENCE SOUTHWESTERLY ON
A CURVE TO THE LEFT HAVING A RADIUS OF 1600.00 FEET, A CHORD WHICH BEARS
S49°43’27”W, A CHORD DISTANCE OF 543.47 FEET AND AN ARC LENGTH OF 546.12 FEET TO
THE EASTERLY RIGHT-OF-WAY LINE OF THE A.T.&S.F. RAILROAD; THENCE S13°34’51”W
ALONG SAID EASTERLY RIGHT-OF-WAY LINE A DISTANCE OF 269.10 FEET TO THE SOUTHERLY
RIGHT-OF-WAY LINE OF THE FORMER UNION PACIFIC RAILROAD; THENCE ON A NON-TANGENT
CURVE TO THE RIGHT HAVING A RADIUS OF 1500.00 FEET, A CHORD WHICH BEARS
N45°05’58”E, A CHORD DISTANCE OF 746.22 FEET AND AN ARC LENGTH OF 754.14 FEET;
THENCE CONTINUING ALONG SAID SOUTHERLY RIGHT-OF-WAY LINE N59°30’09”E A DISTANCE
OF 2370.80 FEET TO THE WEST RIGHT-OF-WAY LINE OF SUNFLOWER STREET; THENCE
N00°00’00”E ALONG SAID WEST RIGHT-OF-WAY LINE A DISTANCE OF 116.06 FEET TO THE
POINT OF BEGINNING.
LESS AND EXCEPT THE FOLLOWING TRACTS OF LAND:
”LOADING DOCK”
A PART OF COFFEYVILLE HEIGHTS ADDITION TO THE CITY OF COFFEYVILLE AND A PART OF
THE NE/4 OF SECTION 36, T34S, R16E, MONTGOMERY COUNTY, KANSAS, DESCRIBED AS
FOLLOWS: COMMENCING AT THE NE CORNER OF THE NE/4 OF SAID SECTION 36; THENCE ON
AN ASSUMED BEARING OF S00°00’00”E ALONG THE EAST LINE OF SAID NE/4 A DISTANCE OF
316.23 FEET TO THE

B-4



--------------------------------------------------------------------------------



 



SOUTHERLY RIGHT-OF-WAY LINE OF THE UNION PACIFIC RAILROAD; THENCE S59°30’09”W
ALONG SAID SOUTHERLY RIGHT-OF-WAY LINE A DISTANCE OF 34.82 FEET TO THE WEST
RIGHT-OF-WAY LINE OF SUNFLOWER STREET; THENCE S00°00’00”E ALONG SAID WEST
RIGHT-OF-WAY LINE A DISTANCE OF 1148.43 FEET; THENCE CONTINUING ALONG SAID WEST
RIGHT-OF-WAY LINE, S00°05’12”E A DISTANCE OF 60.63 FEET TO THE TRUE POINT OF
BEGINNING; THENCE CONTINUING ALONG SAID WEST RIGHT-OF-WAY LINE, S00°05’12”E A
DISTANCE OF 12.01 FEET TO THE NE CORNER OF BLOCK 12 OF SAID COFFEYVILLE HEIGHTS
ADDITION; THENCE CONTINUING ALONG SAID WEST RIGHT-OF-WAY LINE AND THE EAST LINE
OF SAID BLOCK 12, S00°00’48”W A DISTANCE OF 267.47 FEET; THENCE LEAVING SAID
WEST RIGHT-OF-WAY LINE AND THE EAST LINE OF SAID BLOCK 12, N38°21’27”W A
DISTANCE OF 131.96 FEET; THENCE N00°00’00”W A DISTANCE OF 176.00 FEET; THENCE
N90°00’00”E A DISTANCE OF 81.94 FEET TO THE POINT OF BEGINNING.
”NEW NITROGEN UNIT”
A PART OF COFFEYVILLE HEIGHTS ADDITION TO THE CITY OF COFFEYVILLE, PART OF
MONTGOMERY’S ADDITION TO THE CITY OF COFFEYVILLE, PART OF THE FORMER UNION
PACIFIC RAILROAD RIGHT-OF-WAY, AND PART OF THE NE/4 OF SECTION 36, TOWNSHIP 34
SOUTH, RANGE 16 EAST, MONTGOMERY COUNTY, KANSAS, DESCRIBED AS FOLLOWS:
COMMENCING AT THE NORTHEAST CORNER OF SAID NE/4; THENCE ON AN ASSUMED BEARING OF
S00°00’00”E ALONG THE EAST LINE OF SAID NE/4 A DISTANCE OF 200.17 FEET TO THE
NORTHERLY LINE OF THE FORMER UNION PACIFIC RAILROAD RIGHT-OF-WAY; THENCE
S59°30’09”W ALONG SAID NORTHERLY LINE A DISTANCE OF 1007.15 FEET TO THE TRUE
POINT OF BEGINNING; THENCE S00°00’00”E A DISTANCE OF 304.05 FEET; THENCE
S88°14’41”E A DISTANCE OF 158.79 FEET; THENCE S00°00’00”E A DISTANCE OF 6.77
FEET; THENCE N90°00’00”E A DISTANCE OF 25.00 FEET; THENCE N00°00’00”W A DISTANCE
OF 6.00 FEET; THENCE S88°14’40”E A DISTANCE OF 245.71 FEET; THENCE S12°15’53”E A
DISTANCE OF 11.77 FEET; THENCE S82°32’25”E A DISTANCE OF 43.08 FEET; THENCE
S00°00’00”E A DISTANCE OF 33.41 FEET; THENCE S90°00’00”W A DISTANCE OF 14.72
FEET; THENCE S86°44’02”W A DISTANCE OF 368.60 FEET; THENCE S00°00’00”E A
DISTANCE OF 25.00 FEET; THENCE N90°00’00”E A DISTANCE OF 20.00 FEET; THENCE
S00°31’37”E A DISTANCE OF 197.51 FEET; THENCE N90°00’00”E A DISTANCE OF 165.00
FEET; THENCE S00°00’00”E A DISTANCE OF 24.03 FEET; THENCE N90°00’00”E A DISTANCE
OF 249.97 FEET; THENCE N00°00’00”W A DISTANCE OF 18.64 FEET; THENCE N90°00’00”E
A DISTANCE OF 51.39 FEET; THENCE S00°00’00”E A DISTANCE OF 15.00 FEET; THENCE
N90°00’00”E A DISTANCE OF 56.01 FEET; THENCE S00°00’00”E A DISTANCE OF 169.40
FEET; THENCE N89°00’00”W A DISTANCE OF 636.08 FEET; THENCE S00°00’00”E A
DISTANCE OF 377.30 FEET TO THE CENTERLINE OF MARTIN STREET; THENCE N89°14’03”W
ALONG SAID CENTERLINE A DISTANCE OF 60.59 FEET; THENCE CONTINUING ALONG SAID
CENTERLINE, N89°22’21”W A DISTANCE OF 608.53 FEET; THENCE CONTINUING ALONG SAID
CENTERLINE, N89°29’08”W A DISTANCE OF 40.11 FEET

B-5



--------------------------------------------------------------------------------



 



TO THE CENTERLINE OF PINE STREET; THENCE S00°00’14”W ALONG THE CENTERLINE OF
SAID PINE STREET A DISTANCE OF 35.18 FEET; THENCE N89°33’26”W A DISTANCE OF
40.15 FEET TO THE NE CORNER OF BLOCK 6 OF SAID MONTGOMERY’S ADDITION; THENCE
N89°13’09”W ALONG THE NORTH LINE OF SAID BLOCK 6 A DISTANCE OF 399.88 FEET TO
THE NW CORNER OF SAID BLOCK 6; THENCE N89°05’43”W A DISTANCE OF 79.80 FEET TO
THE NE CORNER OF BLOCK 5 OF SAID MONTGOMERY’S ADDITION; THENCE N00°08’24”E A
DISTANCE OF 69.57 FEET TO THE SE CORNER OF BLOCK 10 OF SAID MONTGOMERY’S
ADDITION; THENCE N00°00’00”W A DISTANCE OF 277.85 FEET TO THE SOUTHERLY LINE OF
THE FORMER UNION PACIFIC RAILROAD RIGHT-OF-WAY; THENCE N15°00’43”W A DISTANCE OF
104.03 FEET TO THE NORTHERLY LINE OF THE FORMER UNION PACIFIC RAILROAD
RIGHT-OF-WAY; THENCE N30°29’51”W A DISTANCE OF 20.00 FEET; THENCE N59°30’09”E A
DISTANCE OF 465.00 FEET; THENCE S30°29’51”E A DISTANCE OF 20.00 FEET TO SAID
NORTHERLY LINE OF THE FORMER UNION PACIFIC RAILROAD RIGHT-OF-WAY; THENCE
N59°30’09”E ALONG SAID NORTHERLY LINE A DISTANCE OF 32.23 FEET; THENCE
S00°01’28”E A DISTANCE OF 276.43 FEET; THENCE N90°00’00”E A DISTANCE OF 365.00
FEET; THENCE N00°00’00”W A DISTANCE OF 491.48 FEET TO SAID NORTHERLY LINE OF THE
FORMER UNION PACIFIC RAILROAD RIGHT-OF-WAY; THENCE N59°30’09”E ALONG SAID
NORTHERLY LINE A DISTANC E OF 536.40 FEET TO THE POINT OF BEGINNING.

B-6



--------------------------------------------------------------------------------



 



EXHIBIT C
Aerial
[See attached.]

C-1



--------------------------------------------------------------------------------



 



EXHIBIT D
Legal Description of Shared Pipeline Easement Area
A PART OF THE NE/4 OF SECTION 36, TOWNSHIP 34 SOUTH, RANGE 16 EAST, MONTGOMERY
COUNTY, KANSAS, DESCRIBED AS FOLLOWS: COMMENCING AT THE NORTHEAST CORNER OF SAID
NE/4; THENCE ON AN ASSUMED BEARING OF S00°00’00”E ALONG THE EAST LINE OF SAID
NE/4 A DISTANCE OF 200.17 FEET TO THE NORTHERLY LINE OF THE FORMER UNION PACIFIC
RAILROAD RIGHT-OF-WAY; THENCE S59°30’09”W ALONG SAID NORTHERLY LINE A DISTANCE
OF 1494.58 FEET TO THE TRUE POINT OF BEGINNING; THENCE N00°00’00”W A DISTANCE OF
82.60 FEET; THENCE S90°00’00”W A DISTANCE OF 51.00 FEET; THENCE S00°00’00”E A
DISTANCE OF 20.50 FEET; THENCE N90°00’00”E A DISTANCE OF 20.00 FEET; THENCE
S00°00’00”E A DISTANCE OF 80.36 FEET TO THE NORTHERLY LINE OF THE FORMER UNION
PACIFIC RAILROAD RIGHT-OF-WAY; THENCE N59°30’09”E ALONG SAID NORTH LINE A
DISTANCE OF 35.98 FEET TO THE POINT OF BEGINNING.

D-1



--------------------------------------------------------------------------------



 



EXHIBIT E
Interconnect Points Drawing

E-1



--------------------------------------------------------------------------------



 



EXHIBIT F
Legal Description of Area for Pipe Rack Easement Area
A PART OF COFFEYVILLE HEIGHTS ADDITION TO THE CITY OF COFFEYVILLE AND A PART OF
THE NE/4 OF SECTION 36, TOWNSHIP 34 SOUTH, RANGE 16 EAST, MONTGOMERY COUNTY,
KANSAS, DESCRIBED AS FOLLOWS: COMMENCING AT THE NORTHEAST CORNER OF SAID NE/4;
THENCE ON AN ASSUMED BEARING OF S00°00’00”E ALONG THE EAST LINE OF NE/4 A
DISTANCE OF 1364.58 FEET; THENCE S90°00’00”W A DISTANCE OF 30.00 FEET TO THE
WEST RIGHT-OF-WAY LINE OF SUNFLOWER STREET AND THE TRUE POINT OF BEGINNING;
THENCE S00°00’00”E ALONG SAID WEST RIGHT-OF-WAY LINE A DISTANCE OF 117.75 FEET;
THENCE CONTINUING ALONG SAID WEST RIGHT-OF-WAY LINE S00°05’12”E A DISTANCE OF
60.63 FEET; THENCE S90°00’00”W A DISTANCE OF 438.45 FEET; THENCE N00°00’00”W A
DISTANCE OF 34.79 FEET; THENCE S89°00’00”E A DISTANCE OF 236.57 FEET; THENCE
N00°00’00”W A DISTANCE OF 87.72 FEET; THENCE N90°00’00”E A DISTANCE OF 171.82
FEET; THENCE N00°00’00”W A DISTANCE OF 60.00 FEET; THENCE N90°00’00”E A DISTANCE
OF 30.00 FEET TO THE POINT OF BEGINNING.

F-1



--------------------------------------------------------------------------------



 



EXHIBIT G
Legal Description of Coke Conveyor Belt Easement Area
A PART OF THE FORMER UNION PACIFIC RAILROAD RIGHT-OF-WAY AND PART OF THE NE/4 OF
SECTION 36, TOWNSHIP 34 SOUTH, RANGE 16 EAST, MONTGOMERY COUNTY, KANSAS,
DESCRIBED AS FOLLOWS: COMMENCING AT THE NORTHEAST CORNER OF SAID NE/4; THENCE ON
AN ASSUMED BEARING OF S00°00’00”E ALONG THE EAST LINE OF SAID NE/4 A DISTANCE OF
200.17 FEET TO THE NORTHERLY LINE OF THE FORMER UNION PACIFIC RAILROAD
RIGHT-OF-WAY; THENCE S59°30’09”W ALONG SAID NORTHERLY LINE A DISTANCE OF 1543.55
FEET; THENCE S00°00’00”E A DISTANCE OF 195.69 FEET TO THE TRUE POINT OF
BEGINNING; THENCE CONTINUING S00°00’00”E A DISTANCE OF 31.57 FEET; THENCE
S71°51’39”W A DISTANCE OF 384.15 FEET; THENCE N00°01’28”W A DISTANCE OF 31.56
FEET; THENCE N71°51’39”E A DISTANCE OF 384.17 FEET TO THE POINT OF BEGINNING.
AND
A PART OF THE NE/4 OF SECTION 36, TOWNSHIP 34 SOUTH, RANGE 16 EAST, MONTGOMERY
COUNTY, KANSAS, DESCRIBED AS FOLLOWS: COMMENCING AT THE NORTHEAST CORNER OF SAID
NE/4; THENCE ON AN ASSUMED BEARING OF S00°00’00”E ALONG THE EAST LINE OF SAID
NE/4 A DISTANCE OF 200.17 FEET TO THE NORTHERLY LINE OF THE FORMER UNION PACIFIC
RAILROAD RIGHT-OF-WAY; THENCE S59°30’09”W ALONG SAID NORTHERLY LINE A DISTANCE
OF 1543.55 FEET; THENCE S00°00’00”E A DISTANCE OF 310.27 FEET TO THE TRUE POINT
OF BEGINNING; THENCE CONTINUING S00°00’00”E A DISTANCE OF 72.41 FEET; THENCE
S24°28’25”W A DISTANCE OF 119.53 FEET; THENCE S90°00’00”W A DISTANCE OF 32.96
FEET; THENCE N24°28’25”E A DISTANCE OF 199.10 FEET TO THE POINT OF BEGINNING.

G-1



--------------------------------------------------------------------------------



 



EXHIBIT H
Legal Description of Sunflower Street Pipeline Crossing Easement Area
(Fertilizer Parcel)
A PART OF THE NW/4 OF SECTION 31, T34S, R17E, MONTGOMERY COUNTY, KANSAS,
DESCRIBED AS FOLLOWS: COMMENCING AT THE NORTHWEST CORNER OF SAID NW/4; THENCE ON
AN ASSUMED BEARING OF S00°00’00”E ALONG THE WEST LINE OF SAID NW/4 A DISTANCE OF
1364.58 FEET TO THE TRUE POINT OF BEGINNING; THENCE N90°00’00”E A DISTANCE OF
30.00 FEET TO THE EAST RIGHT-OF-WAY LINE OF SUNFLOWER STREET; THENCE S00°00’00”E
ALONG SAID EAST RIGHT-OF-WAY LINE A DISTANCE OF 178.38 FEET; THENCE S90°00’00”W
A DISTANCE OF 30.00 FEET TO THE WEST LINE OF SAID NW/4; THENCE N00°00’00”W ALONG
SAID WEST LINE A DISTANCE OF 178.38 FEET TO THE POINT OF BEGINNING.

H-1



--------------------------------------------------------------------------------



 



EXHIBIT I
Legal Description of Sunflower Street Pipeline Crossing Easement Area (Refinery
Parcel)
A PART OF COFFEYVILLE HEIGHTS ADDITION TO THE CITY OF COFFEYVILLE AND A PART OF
THE NE/4 OF SECTION 36, TOWNSHIP 34 SOUTH, RANGE 16 EAST, MONTGOMERY COUNTY,
KANSAS, DESCRIBED AS FOLLOWS: COMMENCING AT THE NORTHEAST CORNER OF SAID NE/4;
THENCE ON AN ASSUMED BEARING OF S00°00’00”E ALONG THE EAST LINE OF NE/4 A
DISTANCE OF 1364.58 FEET TO THE TRUE POINT OF BEGINNING; THENCE CONTINUING
S00°00’00”E ALONG SAID EAST LINE A DISTANCE OF 178.38 FEET; THENCE S90°00’00”W A
DISTANCE OF 29.91 FEET TO THE WEST RIGHT-OF-WAY LINE OF SUNFLOWER STREET; THENCE
N00°05’12”W ALONG SAID WEST RIGHT-OF-WAY LINE A DISTANCE OF 60.63 FEET; THENCE
CONTINUING ALONG SAID WEST RIGHT-OF-WAY LINE N00°00’00”W A DISTANCE OF 117.75
FEET; THENCE N90°00’00”E A DISTANCE OF 30.00 FEET TO THE POINT OF BEGINNING.

I-1



--------------------------------------------------------------------------------



 



EXHIBIT J
Legal Description of East Tank Farm Roadway Area (Fertilizer Parcel)
A PART OF THE NW/4 OF SECTION 31, T34S, R17E, MONTGOMERY COUNTY, KANSAS,
DESCRIBED AS FOLLOWS: COMMENCING AT THE NORTHWEST CORNER OF SAID NW/4; THENCE ON
AN ASSUMED BEARING OF S00°00’00”E ALONG THE WEST LINE OF SAID NW/4 A DISTANCE OF
1767.00 FEET; THENCE N90°00’00”E A DISTANCE OF 30.00 FEET TO THE EAST
RIGHT-OF-WAY LINE OF SUNFLOWER STREET AND THE TRUE POINT OF BEGINNING; THENCE
N90°00’00”E A DISTANCE OF 1120.00 FEET; THENCE N88°35’26”E A DISTANCE OF 914.89
FEET; THENCE S00°00’00”E A DISTANCE OF 25.00 FEET; THENCE S89°44’00”W A DISTANCE
OF 2035.00 FEET TO SAID EAST RIGHT-OF-WAY LINE OF SUNFLOWER STREET; THENCE
N00°00’00”E ALONG SAID EAST RIGHT-OF-WAY LINE A DISTANCE OF 27.93 FEET TO THE
POINT OF BEGINNING.

J-1



--------------------------------------------------------------------------------



 



EXHIBIT K
Legal Description of East Tank Farm Area (Refinery Parcel)
A PART OF THE NW/4 OF SECTION 31, T34S, R17E, MONTGOMERY COUNTY, KANSAS,
DESCRIBED AS FOLLOWS: COMMENCING AT THE NORTHWEST CORNER OF SAID NW/4; THENCE ON
AN ASSUMED BEARING OF S00°00’00”E ALONG THE WEST LINE OF SAID NW/4 A DISTANCE OF
1364.58 FEET; THENCE N90°00’00”E A DISTANCE OF 30.00 FEET TO THE EAST
RIGHT-OF-WAY LINE OF SUNFLOWER STREET AND THE TRUE POINT OF BEGINNING; THENCE
CONTINUING N90°00’00”E A DISTANCE OF 75.00 FEET; THENCE S00°00’00”E A DISTANCE
OF 430.00 FEET; THENCE S89°44’00”W A DISTANCE OF 75.00 FEET TO THE EAST
RIGHT-OF-WAY LINE OF SUNFLOWER STREET; THENCE N00°00’00”W ALONG SAID EAST
RIGHT-OF-WAY LINE A DISTANCE OF 430.35 FEET TO THE POINT OF BEGINNING.

K-1



--------------------------------------------------------------------------------



 



EXHIBIT L
Legal Description of Railroad Trackage Easement Area (Fertilizer Parcel)
PARCEL 8
A PART OF THE FORMER UNION PACIFIC RAILROAD RIGHT-OF-WAY IN THE NE/4 OF SECTION
36, TOWNSHIP 34 SOUTH, RANGE 16 EAST, MONTGOMERY COUNTY, KANSAS, DESCRIBED AS
FOLLOWS: COMMENCING AT THE NORTHEAST CORNER OF SAID NE/4; THENCE ON AN ASSUMED
BEARING OF S00°00’00” E ALONG THE EAST LINE OF SAID NE/4 A DISTANCE OF 200.17
FEET TO THE NORTHERLY LINE OF THE FORMER UNION PACIFIC RAILROAD RIGHT-OF-WAY;
THENCE S59°30’09” W ALONG SAID NORTHERLY LINE A DISTANCE OF 1967.29 FEET TO THE
TRUE POINT OF BEGINNING; THENCE S00°01’28” E A DISTANCE OF 116.03 FEET TO THE
SOUTHERLY LINE OF THE FORMER UNION PACIFIC RAILROAD RIGHT-OF-WAY; THENCE
S59°30’09” W ALONG SAID SOUTHERLY LINE A DISTANCE OF 438.39 FEET; THENCE
SOUTHWESTERLY ON A CURVE TO THE LEFT HAVING A RADIUS OF 1500.00 FEET, A CHORD
WHICH BEARS S58°58’19” W, A CHORD DISTANCE OF 27.78 FEET AND AN ARC LENGTH OF
27.78 FEET; THENCE N15°00’43” W A DISTANCE OF 104.03 FEET TO SAID NORTHERLY LINE
OF THE FORMER UNION PACIFIC RAILROAD RIGHT-OF-WAY; THENCE N59°30’09” E ALONG
SAID NORTHERLY LINE A DISTANCE OF 497.23 FEET TO THE POINT OF BEGINNING.
AND
PARCEL 9
A PART OF THE FORMER UNION PACIFIC RAILROAD RIGHT-OF-WAY IN THE NE/4 OF SECTION
36, TOWNSHIP 34 SOUTH, RANGE 16 EAST, MONTGOMERY COUNTY, KANSAS, DESCRIBED AS
FOLLOWS: COMMENCING AT THE NORTHEAST CORNER OF SAID NE/4; THENCE ON AN ASSUMED
BEARING OF S00°00’00” E ALONG THE EAST LINE OF SAID NE/4 A DISTANCE OF 200.17
FEET TO THE NORTHERLY LINE OF THE FORMER UNION PACIFIC RAILROAD RIGHT-OF-WAY;
THENCE S59°30’09” W ALONG SAID NORTHERLY LINE A DISTANCE OF 1007.15 FEET TO THE
TRUE POINT OF BEGINNING; THENCE S00°00’00” E A DISTANCE OF 116.06 FEET TO THE
SOUTHERLY LINE OF THE FORMER UNION PACIFIC RAILROAD RIGHT-OF-WAY; THENCE
S59°30’09” W ALONG SAID SOUTHERLY LINE A DISTANCE OF 536.40 FEET; THENCE
N00°00’00” W A DISTANCE OF 116.06 FEET TO SAID NORTHERLY LINE OF THE FORMER
UNION PACIFIC RAILROAD RIGHT-OF-WAY; THENCE N59°30’09” E ALONG SAID NORTHERLY
LINE A DISTANCE OF 536.40 FEET TO THE POINT OF BEGINNING.

L-1



--------------------------------------------------------------------------------



 



EXHIBIT M
Legal Description of Railroad Trackage Easement Area (Refinery Parcel)
A PART OF THE FORMER UNION PACIFIC RAILROAD RIGHT-OF-WAY IN THE NE/4 OF SECTION
36, TOWNSHIP 34 SOUTH, RANGE 16 EAST, MONTGOMERY COUNTY, KANSAS, DESCRIBED AS
FOLLOWS: COMMENCING AT THE NORTHEAST CORNER OF SAID NE/4; THENCE ON AN ASSUMED
BEARING OF S00°00’00”E ALONG THE EAST LINE OF SAID NE/4 A DISTANCE OF 200.17
FEET TO THE NORTHERLY LINE OF THE FORMER UNION PACIFIC RAILROAD RIGHT-OF-WAY;
THENCE S59°30’09”W ALONG SAID NORTHERLY LINE A DISTANCE OF 2464.52 FEET TO THE
TRUE POINT OF BEGINNING; THENCE S15°00’43”E A DISTANCE OF 104.03 FEET TO THE
SOUTHERLY LINE OF THE FORMER UNION PACIFIC RAILROAD RIGHT-OF-WAY; THENCE ALONG
SAID SOUTHERLY LINE ON A NON-TANGENT CURVE TO THE LEFT HAVING A RADIUS OF
1500.00 FEET, A CHORD WHICH BEARS S44°34’08”W, A CHORD DISTANCE OF 719.29 FEET
AND AN ARC LENGTH OF 726.36 FEET TO THE EASTERLY LINE OF THE A.T.&S.F. RAILROAD
RIGHT-OF-WAY; THENCE N13°34’51”E ALONG SAID EASTERLY LINE A DISTANCE OF 269.10
FEET TO SAID NORTHERLY LINE OF THE FORMER UNION PACIFIC RAILROAD RIGHT-OF-WAY;
THENCE ON A NON-TANGENT CURVE TO THE RIGHT HAVING A RADIUS OF 1600.00 FEET, A
CHORD WHICH BEARS N49°43’27”E, A CHORD DISTANCE OF 543.47 FEET AND AN ARC LENGTH
OF 546.12 FEET TO THE POINT OF BEGINNING.
AND
A PART OF THE FORMER UNION PACIFIC RAILROAD RIGHT-OF-WAY IN THE NE/4 OF SECTION
36, TOWNSHIP 34 SOUTH, RANGE 16 EAST, MONTGOMERY COUNTY, KANSAS, DESCRIBED AS
FOLLOWS: COMMENCING AT THE NORTHEAST CORNER OF SAID NE/4; THENCE ON AN ASSUMED
BEARING OF S00°00’00”E ALONG THE EAST LINE OF SAID NE/4 A DISTANCE OF 200.17
FEET TO THE NORTHERLY LINE OF THE FORMER UNION PACIFIC RAILROAD RIGHT-OF-WAY;
THENCE S59°30’09”W ALONG SAID NORTHERLY LINE A DISTANCE OF 1543.55 FEET TO THE
TRUE POINT OF BEGINNING; THENCE S00°00’00”E A DISTANCE OF 116.06 FEET TO THE
SOUTHERLY LINE OF THE FORMER UNION PACIFIC RAILROAD RIGHT-OF-WAY; THENCE
S59°30’09”W ALONG SAID SOUTHERLY LINE A DISTANCE OF 423.68 FEET; THENCE
N00°01’28”W A DISTANCE OF 116.03 FEET TO SAID NORTHERLY LINE OF THE FORMER UNION
PACIFIC RAILROAD RIGHT-OF-WAY; THENCE N59°30’09”E ALONG SAID NORTHERLY LINE A
DISTANCE OF 423.74 FEET TO THE POINT OF BEGINNING.

M-1



--------------------------------------------------------------------------------



 



EXHIBIT N
Legal Description of Fertilizer Company Clarifier Tract
A PART OF THE SE/4 OF SECTION 25, T34S, R16E, MONTGOMERY COUNTY, KANSAS,
DESCRIBED AS FOLLOWS: COMMENCING AT THE SE CORNER OF SAID SE/4; THENCE ON AN
ASSUMED BEARING OF N00°22’55”E ALONG THE EAST LINE OF SAID SE/4 A DISTANCE OF
1285.62 FEET; THENCE S90°00’00”W A DISTANCE OF 1774.69 FEET TO THE TRUE POINT OF
BEGINNING; THENCE N76°25’09”W A DISTANCE OF 25.41 FEET TO THE EASTERLY
RIGHT-OF-WAY LINE OF THE A.T.&S.F. RAILROAD; THENCE N13°34’51”E ALONG SAID
EASTERLY RIGHT-OF-WAY LINE A DISTANCE OF 298.51 FEET; THENCE LEAVING SAID
EASTERLY RIGHT-OF-WAY LINE, S67°00’00”E A DISTANCE OF 101.78 FEET; THENCE
S18°00’36”W A DISTANCE OF 62.14 FEET; THENCE S11°06’08”E A DISTANCE OF 70.97
FEET; THENCE SOUTHWESTERLY ON A NON-TANGENT CURVE TO THE LEFT HAVING A RADIUS OF
450.00 FEET AND A CENTRAL ANGLE OF 23°41’14” A DISTANCE OF 186.04 FEET TO THE
POINT OF BEGINNING.

N-1



--------------------------------------------------------------------------------



 



EXHIBIT O
Legal Description of Fertilizer Water Pipeline Easement Area
A 15.00 FEET WIDE WATERLINE EASEMENT IN PART OF THE SE/4 OF SECTION 25 AND PART
OF THE NE/4 OF SECTION 36, ALL IN TOWNSHIP 34 SOUTH, RANGE 16 EAST, MONTGOMERY
COUNTY, KANSAS, THE CENTERLINE OF SAID EASEMENT DESCRIBED AS FOLLOWS: COMMENCING
AT THE NORTHEAST CORNER OF SAID NE/4 OF SECTION 36; THENCE ON AN ASSUMED BEARING
OF S00°00’00”E ALONG THE EAST LINE OF SAID NE/4 OF SECTION 36 A DISTANCE OF
200.17 FEET TO THE NORTHERLY LINE OF THE FORMER UNION PACIFIC RAILROAD
RIGHT-OF-WAY; THENCE S59°30’09”W ALONG SAID NORTHERLY LINE A DISTANCE OF 1511.96
FEET TO THE TRUE POINT OF BEGINNING OF SAID CENTERLINE; THENCE N00°00’00”W A
DISTANCE OF 89.44 FEET; THENCE S90°00’00”W A DISTANCE OF 26.00 FEET; THENCE
N01°43’52”E A DISTANCE OF 156.82 FEET; THENCE N22°41’07”E A DISTANCE OF 103.61
FEET; THENCE N00°46’08”E A DISTANCE OF 155.84 FEET; THENCE N89°50’42”W A
DISTANCE OF 60.12 FEET; THENCE N00°23’50”E A DISTANCE OF 104.00 FEET; THENCE
S89°26’05”E A DISTANCE OF 262.50 FEET; THENCE N00°33’55”E A DISTANCE OF 111.00
FEET; THENCE N89°26’05”W A DISTANCE OF 56.50 FEET; THENCE N00°33’55”E A DISTANCE
OF 359.35 FEET; THENCE S89°26’05”E A DISTANCE OF 23.01 FEET; THENCE N06°42’59”E
A DISTANCE OF 207.51 FEET; THENCE S84°30’54”E A DISTANCE OF 8.00 FEET; THENCE
N06°33’18”E A DISTANCE OF 280.54 FEET; THENCE S83°49’05”E A DISTANCE OF 14.50
FEET; THENCE N05°54’52”E A DISTANCE OF 341.96 FEET; THENCE N82°58’38”W A
DISTANCE OF 16.55 FEET; THENCE N06°29’35”E A DISTANCE OF 402.81 FEET; THENCE
N84°58’42”W A DISTANCE OF 229.39 FEET; THENCE N65°07’03”W A DISTANCE OF 177.14
FEET; THENCE N69°37’43”W A DISTANCE OF 70.47 FEET; THENCE S78°34’08”W A DISTANCE
OF 39.02 FEET; THENCE N55°44’37”W A DISTANCE OF 72.09 FEET; THENCE S78°53’48”W A
DISTANCE OF 125.30 FEET TO THE TERMINUS OF SAID CENTERLINE.
AND
A 15.00 FEET WIDE WATERLINE EASEMENT IN PART OF THE SE/4 OF SECTION 25, TOWNSHIP
34 SOUTH, RANGE 16 EAST, MONTGOMERY COUNTY, KANSAS, THE CENTERLINE OF SAID
EASEMENT DESCRIBED AS FOLLOWS: COMMENCING AT THE SOUTHEAST CORNER OF SAID SE/4;
THENCE ON AN ASSUMED BEARING OF N00°22’55”E ALONG THE EAST LINE OF SAID SE/4 A
DISTANCE OF 1285.62 FEET; THENCE S90°00’00”W A DISTANCE OF 1774.69 FEET; THENCE
NORTHEASTERLY ON A NON-TANGENT CURVE TO THE RIGHT HAVING A RADIUS OF 450.00
FEET, A CHORD WHICH BEARS N46°17’51”E, A CHORD DISTANCE OF 184.72 FEET AND AN
ARC LENGTH OF 186.04 FEET; THENCE N11°06’08”W A DISTANCE OF 70.97 FEET; THENCE
N18°00’36”E A DISTANCE OF 62.14 FEET; THENCE N67°00’00”W A DISTANCE OF 7.82 FEET
TO THE TRUE POINT OF BEGINNING OF SAID

O-1



--------------------------------------------------------------------------------



 



CENTERLINE; THENCE N01°33’06”E A DISTANCE OF 199.38 FEET TO THE TERMINUS OF SAID
CENTERLINE.

O-2



--------------------------------------------------------------------------------



 



EXHIBIT P
Legal Description of Coke Haul Road
A PART OF THE NE/4 OF SECTION 36, TOWNSHIP 34 SOUTH, RANGE 16 EAST, MONTGOMERY
COUNTY, KANSAS, DESCRIBED AS FOLLOWS: COMMENCING AT THE NORTHEAST CORNER OF SAID
NE/4; THENCE ON AN ASSUMED BEARING OF S00°00’00”E ALONG THE EAST LINE OF SAID
NE/4 A DISTANCE OF 200.17 FEET TO THE NORTHERLY LINE OF THE FORMER UNION PACIFIC
RAILROAD RIGHT-OF-WAY; THENCE S59°30’09”W ALONG SAID NORTHERLY LINE A DISTANCE
OF 1999.52 FEET; THENCE N30°29’51”W A DISTANCE OF 20.00 FEET TO THE TRUE POINT
OF BEGINNING; THENCE S59°30’09”W A DISTANCE OF 167.41 FEET; THENCE N13°52’53”E A
DISTANCE OF 162.82 FEET; THENCE S84°33’01”E A DISTANCE OF 36.48 FEET; THENCE
N05°26’59”E A DISTANCE OF 135.92 FEET; THENCE S84°33’01”E A DISTANCE OF 25.00
FEET; THENCE S05°26’59”W A DISTANCE OF 135.92 FEET; THENCE S84°33’01”E A
DISTANCE OF 35.47 FEET; THENCE S07°39’48”E A DISTANCE OF 64.30 FEET TO THE POINT
OF BEGINNING.

P-1



--------------------------------------------------------------------------------



 



EXHIBIT Q
Legal Description of Refinery Shared Parking Area
All of Block 14, COFFEYVILLE HEIGHTS ADDITION to the City of Coffeyville,
Montgomery County, Kansas.

Q-1



--------------------------------------------------------------------------------



 



EXHIBIT R
Legal Description of Construction Buffer Zone Easement Area
LOTS 1 THROUGH 8 INCLUSIVE, BLOCK 1, MONTGOMERY’S ADDITION TO THE CITY OF
COFFEYVILLE, MONTGOMERY COUNTY, KANSAS AND THE VACATED ALLEY LYING SOUTH OF LOTS
1 THROUGH 4 AND NORTH OF LOTS 5 THROUGH 8, BLOCK 1, MONTGOMERY’S ADDITION TO THE
CITY OF COFFEYVILLE, MONTGOMERY COUNTY, KANSAS, ESTABLISHED BY VACATION
ORDINANCE FILED IN BOOK 466, PAGE 61.
AND
LOTS 1, 2, 3, 14, 15 AND 16, BLOCK 2, MONTGOMERY’S ADDITION TO THE CITY OF
COFFEYVILLE, MONTGOMERY COUNTY, KANSAS AND THE EAST 120 FEET OF THE VACATED
ALLEY IN BLOCK 2, ESTABLISHED BY VACATION ORDINANCE FILED IN BOOK 466, PAGE 61.
AND
LOTS 6, 7 AND 8, BLOCK 7, MONTGOMERY’S ADDITION TO THE CITY OF COFFEYVILLE,
MONTGOMERY COUNTY, KANSAS.
AND
LOTS 9, 10, 11, 12, 13, 14, 15 AND 16, BLOCK 15, COFFEYVILLE HEIGHTS ADDITION TO
THE CITY OF COFFEYVILLE, MONTGOMERY COUNTY, KANSAS.
AND
LOTS 1 THROUGH 16 INCLUSIVE, BLOCK 16, COFFEYVILLE HEIGHTS ADDITION TO THE CITY
OF COFFEYVILLE, MONTGOMERY COUNTY, KANSAS, AND THE WEST 212 FEET OF THE VACATED
ALLEY THEREIN, ESTABLISHED BY VACATION ORDINANCE FILED IN BOOK 466, PAGE 61.

R-1